Exhibit 10.1

 

 

 

 

$50,000,000

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated as of August 12, 2011

 

 

 

Among

 

 

 

GEOKINETICS HOLDINGS USA, INC.,
as Borrower,

 

 

GEOKINETICS INC.,
as Parent

 

 

WHITEBOX ADVISORS LLC,
as Administrative Agent and Collateral Agent,

 

 

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

29

Section 1.03

Accounting Terms

30

Section 1.04

Rounding

30

Section 1.05

References to Agreements, Laws, Etc.

30

Section 1.06

Times of Day

30

Section 1.07

Timing of Payment or Performance

30

Section 1.08

Currency Equivalents Generally

31

 

 

 

Article II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01

The Loans

31

Section 2.02

Borrowings

31

Section 2.03

[Reserved]

32

Section 2.04

[Reserved]

32

Section 2.05

Prepayments

32

Section 2.06

Termination or Reduction of Revolving Credit Commitments

34

Section 2.07

Repayment of Loans

36

Section 2.08

Interest

36

Section 2.09

Fees

37

Section 2.10

Computation of Interest and Fees

37

Section 2.11

Evidence of Indebtedness

38

Section 2.12

Payments Generally

38

Section 2.13

Sharing of Payments

40

 

 

 

Article III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

Section 3.01

Taxes

40

Section 3.02

Illegality

43

Section 3.03

[Reserved]

43

Section 3.04

Increased Cost and Reduced Return; Capital Adequacy

43

Section 3.05

[Reserved]

44

Section 3.06

Matters Applicable to All Requests for Compensation

44

Section 3.07

Replacement of Lenders under Certain Circumstances

44

Section 3.08

Survival

45

 

i

--------------------------------------------------------------------------------


 

Article IV

 

CONDITIONS PRECEDENT

 

 

 

Section 4.01

Conditions to Amendment and Restatement

45

Section 4.02

Conditions to All Credit Extensions

47

 

 

 

Article V

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01

Existence, Qualification and Power; Compliance with Laws

47

Section 5.02

Authorization; No Contravention

48

Section 5.03

Governmental Authorization; Other Consents

48

Section 5.04

Binding Effect

48

Section 5.05

Financial Statements; No Material Adverse Effect

48

Section 5.06

Litigation

49

Section 5.07

Ownership of Property; Liens

49

Section 5.08

Perfection of Security Interests

49

Section 5.09

Environmental Compliance

49

Section 5.10

Taxes

50

Section 5.11

Compliance with ERISA

51

Section 5.12

Labor Matters

51

Section 5.13

Subsidiaries; Equity Interests

51

Section 5.14

Margin Regulations; Investment Company Act; USA PATRIOT Act

52

Section 5.15

Disclosure

52

Section 5.16

Intellectual Property

52

Section 5.17

Solvency

52

Section 5.18

No Default

52

Section 5.19

Status of Revolving Credit Facility as Senior Indebtedness

52

Section 5.20

Use of Proceeds

53

 

 

 

Article VI

 

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01

Financial Statements

53

Section 6.02

Certificates; Reports; Other Information

53

Section 6.03

Notice Requirements; Other Information

54

Section 6.04

Environmental Matters

55

Section 6.05

Maintenance of Existence

56

Section 6.06

Maintenance of Properties

56

Section 6.07

Maintenance of Insurance

56

Section 6.08

Compliance with Laws

56

Section 6.09

Books and Records

56

Section 6.10

Inspection Rights

56

Section 6.11

Covenant to Guarantee Obligations and Give Security

57

Section 6.12

Use of Proceeds

59

Section 6.13

Further Assurances and Post-Closing Undertakings

59

Section 6.14

Taxes

60

Section 6.15

End of Fiscal Years; Fiscal Quarters

60

Section 6.16

Material Contracts

60

Section 6.17

Ratings

60

Section 6.18

Compliance with Terms of Leaseholds

61

Section 6.19

Collateral Access Agreements

61

 

ii

--------------------------------------------------------------------------------


 

Section 6.20

Disclosure of Material Inside Information

61

Section 6.21

Delivery of Updated Insurance Certificates and Endorsements

61

 

 

 

Article VII

 

NEGATIVE COVENANTS

 

 

 

Section 7.01

Liens

61

Section 7.02

[Reserved]

64

Section 7.03

Indebtedness

64

Section 7.04

Fundamental Changes

66

Section 7.05

Disposition

66

Section 7.06

Restricted Payments

68

Section 7.07

Change in Nature of Business

70

Section 7.08

Transactions with Affiliates

70

Section 7.09

Prepayments, Etc. of Senior Notes; Amendments or Modification to Senior Note
Documents

71

Section 7.10

Negative Pledge

71

Section 7.11

Partnerships, Etc.

71

Section 7.12

Amendments to Constitutive Documents

71

 

 

 

Article VIII

 

[RESERVED]

 

 

 

Article IX

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 9.01

Events of Default

72

Section 9.02

Remedies Upon Event of Default

74

Section 9.03

Application of Funds

74

 

 

 

Article X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

Section 10.01

Appointment and Authorization of Agents

75

Section 10.02

Delegation of Duties

76

Section 10.03

Liability of Agents

76

Section 10.04

Reliance by Agents

77

Section 10.05

Notice of Default

77

Section 10.06

Credit Decision; Disclosure of Information by Agents

77

Section 10.07

Indemnification of Agents

78

Section 10.08

Agents in their Individual Capacities

78

Section 10.09

Successor Agents

79

Section 10.10

Administrative Agent May File Proofs of Claim

80

Section 10.11

Release of Collateral and Guaranty

80

Section 10.12

[Reserved]

81

Section 10.13

Appointment of Supplemental Administrative Agents

81

 

iii

--------------------------------------------------------------------------------


 

Article XI

 

MISCELLANEOUS

 

 

 

Section 11.01

Amendments, Etc.

82

Section 11.02

Notices and Other Communications; Facsimile and Electronic Copies

83

Section 11.03

No Waiver; Cumulative Remedies

85

Section 11.04

Attorney Costs and Expenses

85

Section 11.05

Indemnification by the Borrower

86

Section 11.06

Payments Set Aside

86

Section 11.07

Successors and Assigns

87

Section 11.08

Confidentiality

90

Section 11.09

Setoff

91

Section 11.10

Counterparts

91

Section 11.11

Integration

91

Section 11.12

Survival of Representations and Warranties

91

Section 11.13

Severability

92

Section 11.14

GOVERNING LAW

92

Section 11.15

WAIVER OF RIGHT TO TRIAL BY JURY

92

Section 11.16

Binding Effect

92

Section 11.17

Judgment Currency

93

Section 11.18

Lender Action

93

Section 11.19

USA PATRIOT Act

93

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

1

—

Guarantors

2

—

Collateral Documents for Effective Date

1.01A

—

Existing Indebtedness

1.01B

—

Foreign Subsidiaries

1.01C

—

Immaterial Subsidiaries

2.01

—

Revolving Credit Commitments

2.05(b)

—

Exempted Dispositions and Casualty Events Existing as of Effective Date

5.03

—

Governmental Authorizations and Filings

5.06

—

Litigation

5.07(b)(i)

—

Owned Real Property

5.07(b)(ii)

—

Leased Real Property

5.07(b)(iii)

—

Leased Real Property Subject to Collateral Access Agreements

5.08

—

Collateral Filings and Perfection Matters

5.09(a)

—

Environmental Compliance Exceptions

5.09(b)

—

Hazardous Material Release

5.09(c)

—

Remedial Actions

5.09(d)

—

Environmental Permits

5.09(e)

—

Environmental Liabilities

5.10(a)

—

Taxes: Filings and Payments

5.10(b)

—

Taxes: Material Claims, Waivers and Extensions; Notifications and Examinations

5.10(c)

—

Taxes: Tax Sharing Agreements

5.11(a)

—

Compliance with ERISA

5.12

—

Labor Matters

5.13

—

Subsidiaries and Other Equity Investments

5.16

—

Intellectual Property, Licenses

7.01(b)

—

Existing Liens

11.02

—

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A-1

—

Loan Notice

B

—

Prepayment Notice

C

—

Note

D

—

Compliance Certificate

E

—

Assignment and Assumption

F

—

Guaranty

G-1

—

Executed Pledge and Security Agreement

G-2

—

Executed Copyright Security Agreement

G-3

—

Executed Trademark Security Agreement

G-4

—

Executed Patent Security Agreement

H

—

Opinion of New York and Texas Counsel to Loan Parties

I

—

Officer’s Certificate

J

—

Perfection Certificate

K

—

Executed Collateral Trust and Intercreditor Agreement

L

—

Acknowledgement of Guarantors and Grantors

M

—

Registration Rights Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August [12],
2011, among GEOKINETICS HOLDINGS USA, INC., a Delaware corporation (the
“Company” or the “Borrower”), GEOKINETICS INC., a Delaware corporation (the
“Parent”), WHITEBOX ADVISORS LLC, a Delaware limited liability company
(“Whitebox”), as Administrative Agent and Collateral Agent, and each Lender (as
defined below) from time to time party hereto.

 

PRELIMINARY STATEMENTS

 

1.             On February 12, 2010, the Borrower, Royal Bank of Canada, as
Administrative Agent and Collateral Agent (the “Original Agent”), and Royal Bank
of Canada, PNC Bank, N.A., Capital One, N.A. and Seimens Financial Services
(collectively, the “Original Lenders”) entered into a Credit Agreement dated as
of such date (as heretofore amended, restated, supplemented or otherwise
modified from time to time, the “Original Credit Agreement”).

 

2.             Pursuant to a Successor Agent Agreement dated as of May 24, 2011,
the Original Agent resigned as Administrative Agent and Collateral Agent under
the Original Credit Agreement and the Original Lenders appointed Whitebox as the
successor Administrative Agent and successor Collateral Agent under the Original
Credit Agreement.

 

3.             Pursuant to an Assignment and Assumption dated as of May 24,
2011, the Original Lenders assigned all of their respective rights and
obligations under the Original Credit Agreement to the Lenders party hereto on
the date hereof (the “Initial Lenders”).

 

4.             The parties hereto desire to enter into this Agreement to amend
and restate in its entirety the Original Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, as of
the Effective Date (as defined below), the parties hereto hereby amend and
restate in its entirety the Original Credit Agreement as follows (which
amendment and restatement shall not constitute a novation of the obligations,
liabilities and indebtedness of the Borrower under the Original Credit
Agreement):

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01           Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acknowledgement of Guarantors and Grantors” means the Acknowledgment of
Guarantors executed by the Loan Parties substantially in the form of Exhibit L
hereto.

 

“Acquisition” means the purchase or other acquisition by the Parent or any
Subsidiary of (a) all or substantially all of the assets comprising a division
or business unit or a substantial part or all of the business of another Person,
or (b) the Equity Interest in another Person that upon consummation of such
purchase or other acquisition will be a Subsidiary.

 

“Administrative Agent” means, subject to Section 10.13, Whitebox, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent appointed in accordance with Section 10.09.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisory Fee” has the meaning specified in Section 2.09(d).

 

“Advisory Fee Payment Date” has the meaning specified in Section 2.09(d).

 

“Advisory Shares” has the meaning specified in Section 2.09(d)

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent Fee” has the meaning specified in Section 2.09(d).

 

“Agent Parties” has the meaning set forth in Section 11.02(f).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Collateral Trustee and the Supplemental Administrative Agents (if any).

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.17.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, Hart-Scott Rodino Act,
the Federal Trade Commission Act, in each case, as amended, and all other
federal, state and foreign statutes, rules regulations, orders, decrees,
administrative and judicial doctrines, and other Laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade.

 

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate, if any, designated for Loans, as notified to the Administrative
Agent and the Borrower or as otherwise specified in the Assignment and
Assumption pursuant to which such Lender became a party hereto, any of which
offices may, subject to Section 3.01(e), be changed by such Lender upon 10 days’
prior written notice to the Administrative Agent and the Borrower; provided,
that, for the purposes of the definition of “Excluded Taxes” and Section 3.01,
any such change shall be deemed an assignment made pursuant to an Assignment and
Assumption.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning specified in Section 11.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent for the fiscal year ended December 31, 2010 and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent for the fiscal year ended December 31, 2010.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Credit Loans made by each
of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the province or state where the Administrative Agent’s Office is
located and in the State of New York.

 

“Capitalized Leases” means, for any Person, all leases that are required to be,
in accordance with GAAP, recorded as capitalized leases on the balance sheet
(excluding footnotes thereto) of such Person.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any Subsidiary:

 

(1)           Dollars and Euros;

 

(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof), maturing, unless such securities are deposited to defease any
Indebtedness, not more than six months from the date of acquisition;

 

(3)           certificates of deposit and Eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a rating at the time of acquisition
thereof of P-1 or better from Moody’s or A-1 or better from S&P;

 

(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)           commercial paper having the highest rating obtainable from Moody’s
or S&P and in each case maturing within six months after the date of
acquisition;

 

3

--------------------------------------------------------------------------------


 

(6)           securities issued and fully guaranteed by any state, commonwealth
or territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than six months from the date of acquisition; and

 

(7)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (6) of this
definition.

 

“Cash Management Bank” means any Lender or any Affiliate of a Lender providing
treasury, depository and/or cash management services to the Parent or any
Subsidiary or conducting any automated clearing house transfers of funds.

 

“Cash Management Obligations” means obligations owed by the Parent or any
Subsidiary to any Lender or any Affiliate of a Lender in respect of any
overdraft and related liabilities arising from treasury, depository or cash
management services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) the making or issuance of any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority (whether or not having the force of law).

 

“Change of Control” means the earliest to occur of:

 

(a)           the Company ceasing to be a direct Wholly-owned Subsidiary of the
Parent;

 

(b)           at any time Continuing Directors shall not constitute at least a
majority of the Board of Directors of the Parent;

 

(c)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or
indirectly, of more than thirty-five percent (35%) of the then outstanding
voting stock of the Parent other than the Principals; or

 

4

--------------------------------------------------------------------------------


 

(d)           a “change of control” or any comparable term under, and as defined
in, the Senior Indenture (or in the documentation governing any Permitted
Refinancing of such Indebtedness).

 

“Change of Control Offer” has the meaning specified in Section 2.06(c).

 

“Change of Control Payment” has the meaning specified in Section 2.06(c).

 

“Change of Control Termination” has the meaning specified in Section 2.06(c).

 

“Change of Control Termination Date” has the meaning specified in
Section 2.06(c).

 

“Closing Date” means the Closing Date under and as defined in the Original
Credit Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and Treasury regulations promulgated and rulings issued thereunder.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties, if any.

 

“Collateral Agent” means Whitebox, in its capacity as collateral agent under any
of the Loan Documents, or any successor collateral agent appointed in accordance
with Section 10.09.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Collateral Trustee shall have received (i) each Collateral
Document required to be delivered on the Closing Date pursuant to
Section 4.01(a)(iii) of the Original Credit Agreement or pursuant to
Section 6.11 or Section 6.13 of the Original Credit Agreement at such time as
set forth therein, duly executed by each Loan Party party thereto, except to the
extent such deliveries were waived by the Original Agent or the Original
Lenders, as applicable, and (ii) each Collateral Document required to be
delivered on the Effective Date pursuant to Section 4.01(a)(iv) of this
Agreement or pursuant to Section 6.11 or Section 6.13 of this Agreement at such
time as set forth therein, duly executed by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by the Parent and each Material Subsidiary (other than a CFC or
any Subsidiary that is directly or indirectly owned by a CFC) including, as of
the Effective Date, those that are listed on Schedule 1 hereto (each, a
“Guarantor”) and such guarantees shall be substantially in the form of
Exhibit F; provided, that, with respect to any Subsidiary that is not
Wholly-owned, the obligation to provide a Guarantee shall be subject to any
limitations or prohibitions arising under constituent documents, any shareholder
or joint venture agreement, or applicable law relating to the granting of
Guarantees; and provided, further, that such Subsidiary shall use commercially
reasonable efforts and shall take all reasonable actions necessary or desirable
to remedy any such limitations or restrictions in the grant of such Guarantees;

 

(c)           the Obligations and the Guarantees shall have been secured by a
first priority security interest in (i) all the Equity Interests of any direct
or indirect Domestic Subsidiary of the Borrower (other than any Domestic
Subsidiary that is directly or indirectly owned by a CFC), (ii) 66% of the
issued and outstanding voting Equity Interests and 100% of the non-voting Equity
Interests of each Subsidiary that is a CFC and that is directly held by the
Borrower or by any Subsidiary of the Borrower (other than another CFC) and
(iii) 100% of the Equity Interests of any Subsidiary that is a Foreign
Subsidiary (other than a CFC) that is directly held by the Borrower or by any
Subsidiary of the Borrower

 

5

--------------------------------------------------------------------------------


 

(other than any Subsidiary that is a CFC or that is directly or indirectly owned
by a CFC) and, in each case, the Collateral Trustee shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank; provided, that, in the case of clauses (ii) and (iii) hereof,
(A) the pledge of any shares in respect of any Subsidiaries that are not
Wholly-owned Subsidiaries shall be limited to the shares actually owned by the
applicable pledgor and (B) with respect to any Subsidiary that is not
Wholly-owned, the obligation to grant security shall be subject to any
limitations or prohibitions arising under the constituent documents, any
shareholder or joint venture agreement or applicable Law relating to the grant
of security; and provided, further, that, with respect to the foregoing
clause (B), such grantor shall use commercially reasonable efforts and shall
take all reasonable actions necessary or desirable to remedy any such
limitations or restrictions in the grant of such pledge;

 

(d)           the Obligations and the Guarantees shall have been secured by a
first-priority security interest in all Indebtedness of the Borrower and each
Subsidiary that is owing to any Loan Party and any such Indebtedness owing to a
Loan Party by any Non-Loan Party shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the applicable Collateral
Document, and the Collateral Trustee shall have received all such promissory
notes or certificated instruments, together with note powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(e)           except to the extent otherwise provided hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected first priority security interest (other than in the case of
mortgages, to the extent such security interest may be perfected by delivering
certificated securities and stock powers endorsed in blank, filing Uniform
Commercial Code financing statements in the appropriate jurisdictions,
delivering appropriate account control agreements in respect of pledged accounts
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in, and mortgages on, substantially
all tangible and intangible assets of the Borrower and each other Guarantor
(including but not limited to accounts receivable, inventory, machinery and
equipment, investment property, cash, intellectual property, other general
intangibles, owned and leased real property and proceeds of the foregoing).

 

(f)            the Administrative Agent shall have received a Perfection
Certificate from each Loan Party;

 

(g)           none of the Collateral shall be subject to any Liens other than
Liens permitted by Section 7.01; and

 

(h)           The Administrative Agent shall have received the Mortgages with
respect to all real property required to be delivered pursuant to Section 6.11
or Section 6.13 at such time as set forth therein (the “Mortgaged Properties”),
together with:

 

(i)            Evidence that counterparts of the Mortgages with respect to the
Mortgaged Properties have been duly executed, acknowledged and delivered and are
in form suitable for filing or recording in all filing or recording offices as
necessary to create a valid first and subsisting Lien on the property described
therein in favor of the Collateral Trustee for the benefit of the Secured
Parties along with a check in the amount of all filing and recording taxes and
fees;

 

(ii)           With respect to any fee-owned real property that has a fair
market value in excess of $3,000,000, fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”) in
form and substance, together with

 

6

--------------------------------------------------------------------------------


 

such endorsements that are reasonably required by the Administrative Agent and
which lenders typically receive in the jurisdiction where the Mortgaged Property
is located, issued by title insurers acceptable to the Administrative Agent and
insuring the Mortgages to be valid first and subsisting Liens on the real
property described therein, in a customary form in the jurisdiction where the
Mortgaged Property is located free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, except as
expressly permitted by Section 7.01;

 

(iii)          With respect to any fee-owned real property that has a fair
market value in excess of $3,000,000, American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, dated no more than 90 days before the date of
delivery of such surveys, certified to the Administrative Agent and the issuer
of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the real property described in such surveys is located, showing
no material defects except as permitted by Section 7.01 and otherwise acceptable
to the Administrative Agent;

 

(iv)          Satisfactory evidence of insurance required to be maintained
pursuant to Section 6.07, or otherwise required by the terms of the Mortgages,
in respect of Mortgaged Properties;

 

(v)           With respect to any fee-owned real property that has a fair market
value in excess of $3,000,000, favorable opinions of local counsel for the Loan
Parties (i) in states or provinces in which the real properties are located,
with respect to the enforceability and perfection of the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) in states in which the Loan Parties party to the
Mortgages are organized or formed, with respect to the valid existence,
corporate power and authority of such Loan Parties in the granting of the
Mortgages, in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(vi)          Such consents and agreements of other third parties, such estoppel
letters and other confirmations, and such other evidence and other actions that,
in each case, the Administrative Agent and the Collateral Trustee may reasonably
deem necessary in order to create valid and subsisting Liens on the property
described in the Mortgages has been taken.

 

Notwithstanding the foregoing, no pledge of any shares or Collateral and no
Guarantee shall be required to be given by any such pledgor or grantor that is a
Foreign Subsidiary to the extent (1) prohibited by applicable Law or (2) where
the grant of such security, pledge or Guarantee would result in a significant
risk to the directors or officers of such grantor, pledgor or Guarantor of
contravention of their fiduciary duties and/or criminal or civil liability to
such directors or officers; provided, that in each of the foregoing clauses
(1) and (2), such grantor, pledgor or guarantor or the officers and directors
thereof, as applicable, shall use commercially reasonable efforts and shall take
all reasonable actions necessary or desirable to remedy any such limitations or
restrictions and make the granting of such security interests, Guarantee or
pledge of Collateral feasible.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent
determines in its reasonable discretion that the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

 

7

--------------------------------------------------------------------------------


 

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Effective Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines that perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

 

“Collateral Access Lease” means any individual lease of any real property under
which any Loan Party or any Subsidiary thereof is the lessee on which equipment,
inventory and fixtures constituting Collateral with a fair value of not less
than $500,000 individually or in the aggregate are stored or located (other than
any lease or license of base camp sites or similar locations outside of the
United States used for ongoing seismic operations being conducted in the
ordinary course of business).  As of the Effective Date, the leases set forth on
Schedule 5.07(b)(iii) comprise all Collateral Access Leases of the Loan Parties
and their Subsidiaries.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement, the Collateral Trust and Intercreditor Agreement, the
Mortgages (if any), collateral assignments, Intellectual Property Security
Agreement Supplements, security agreements, pledge agreements, account control
agreements or other similar agreements delivered to the Collateral Trustee and
the Lenders pursuant to Section 4.01(a)(iii) (except with respect to Mortgages),
Section 6.11 or Section 6.13 of the Original Credit Agreement or
Section 4.01(a)(iv) (except with respect to Mortgages), Section 6.11 or
Section 6.13 of this Agreement, the Guaranty and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Trustee for the benefit of the Secured Parties.

 

“Collateral Trust and Intercreditor Agreement” means the Collateral Trust and
Intercreditor Agreement, dated as of December 23, 2009 and attached hereto as
Exhibit K, among the Company, the Parent, the other Guarantors, U.S. Bank
National Association, as trustee under the Senior Indenture, the Administrative
Agent, the other Priority Debt Representatives (as defined therein), and U.S.
Bank National Association, as Collateral Trustee.

 

“Collateral Trustee” means U.S. Bank National Association, solely in its
capacity as collateral trustee under the Collateral Trust and Intercreditor
Agreement and any other the Loan Document, or any successor collateral trustee.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Commitment Letter” means that certain letter agreement dated as of May 16, 2011
among the Borrower, the Parent, Whitebox and Gates Capital.

 

“Common Equity Interests” means, with respect to any Person, any Equity Interest
(other than Preferred Equity Interests) of such Person, whether outstanding on
the Effective Date or issued thereafter.

 

“Communications” has the meaning specified in Section 11.02(e).

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

8

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:

 

(a)           provision for taxes based on income or profits of such Person and
its Subsidiaries for such period, to the extent that such provision for taxes
was deducted in computing such Consolidated Net Income; plus

 

(b)           Fixed Charges of such Person and its Subsidiaries for such period,
to the extent that any such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 

(c)           depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Subsidiaries for such period to the extent that
such depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; provided that if any non-cash expense is
recovered for cash in future periods, the amount of such cash shall be deducted
in computing Consolidated Net Income in the period of receipt; minus

 

(d)           non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue consistent with past practice;

 

in each case, on a consolidated basis and determined in accordance with GAAP. 
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Fixed Charges of and the depreciation and amortization and other
non-cash expenses of, a Subsidiary of the Parent shall be added to Consolidated
Net Income to compute Consolidated Cash Flow of the Parent (A) in the same
proportion that the Net Income of such Subsidiary was added to compute such
Consolidated Net Income of the Parent and (B) only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended or distributed to the Parent by such Subsidiary without prior
governmental approval (that has not been obtained) and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided, that:

 

(a)           the Net Income or loss of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting shall be included only
to the extent of the amount of dividends or distributions paid in cash to the
specified Person or a Subsidiary thereof;

 

(b)           the Net Income of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equityholders;

 

(c)           the Net Income of any Person acquired during the specified period
for any period prior to the date of such acquisition shall be excluded; and

 

9

--------------------------------------------------------------------------------


 

(d)           the cumulative effect of a change in accounting principles shall
be excluded.

 

“Continuing Directors” means the directors, managers or equivalent body of the
Parent on the Effective Date, and each other director, manager or equivalent
body, if, in each case, such other director’s, manager’s or equivalent body’s
nomination for election to the board of directors, board of managers or other
governing body of the Parent is recommended by a majority of the then Continuing
Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of February 12, 2010 and attached hereto as Exhibit G-2, by certain of the Loan
Parties in favor of the Collateral Trustee.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or any similar foreign,
federal or state law for the relief of debtors from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Normal Rate plus, to the
fullest extent permitted by applicable Laws, 2.0%.

 

“Defaulting Agent” means an Administrative Agent that is a Defaulting Lender.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, (b) has
notified the Borrower and the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other existing agreements under which
it has an obligation to extend credit, (c) failed, within one (1) Business Day
after request by the Administrative Agent, to provide written confirmation that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans, (d) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, or (e) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale of Equity Interests and any Sale Leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

10

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
on or prior to the date that is one year after the Maturity Date (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments to the extent required by the terms of this Agreement), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, on or prior to the date that is one year
after the Maturity Date, (c) provides for the scheduled payments of dividends in
cash on or prior to the date that is one year after the Maturity Date, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests; provided, that,
if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Parent, the Company or any of its Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by the
Parent, the Company or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 11.01.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender and (d) any other Person (other than an individual)
approved by the Administrative Agent and, if such Person is an Ineligible
Person, the Borrower.

 

“Environmental Laws” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, common law, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health and safety as it
relates to any Hazardous Material or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
as it relates to any Hazardous Material or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the

 

11

--------------------------------------------------------------------------------


 

release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and Treasury regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations at any facility of any Loan Party or ERISA Affiliate as described in
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan, notification of any Loan Party
or ERISA Affiliate concerning the imposition of withdrawal liability or
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA (or that is in endangered or critical
status, within the meaning of Section 305 of ERISA); (d) the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; (g) on or after the effectiveness of the
Pension Act, a determination that any Pension Plan is, or is expected to be, in
“at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); or (h) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any
Pension Plan.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon (New York time) on such day on the
Reuters Fedspot page for such currency; in the event that such rate does not
appear on any Reuters page, the Exchange Rate shall be determined by the
Administrative

 

12

--------------------------------------------------------------------------------


 

Agent to be the rate quoted by it at the spot rate purchased by it of U.S.
Dollars with Euros through its principal foreign exchange trading office at
approximately 12:00 noon on the date as of which the foreign computation is
made.

 

“Excluded Taxes” means, (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any branch profits or franchise taxes
imposed in lieu thereof) by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is resident or deemed to be resident, is organized, maintains an Applicable
Lending Office, or carries on business or is deemed to carry on business (other
than a jurisdiction in which such Agent or such Lender would not have been
treated as carrying on business but for its execution or delivery of any Loan
Document or its exercise of its rights or performance of its obligations
thereunder) to which such payment relates, (b) any withholding tax that is
imposed by the United States on amounts payable to a Lender under the law in
effect at the time such Lender becomes a party to this Agreement (or, in the
case of a Participant, on the date such Participant became a Participant
hereunder) or is attributable to a Lender’s or Participant’s failure or
inability to comply with Section 3.01(f); provided, that, this clause (b) shall
not apply to the extent that (x) the indemnity payments or additional amounts
any Lender (or Participant) would be entitled to receive (without regard to this
clause (b)) do not exceed the indemnity payment or additional amounts that the
person making the assignment, participation or transfer to such Lender (or
Participant) would have been entitled to receive in the absence of such
assignment, participation or transfer or (y) any Tax is imposed on a Lender in
connection with an interest or participation in any Loan or other obligations
that such Lender was required to acquire pursuant to Section 2.13 or that such
Lender acquired pursuant to Section 3.07(b) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Lender or
Participant (i) as a result of a Change in Law occurring after the time such
Lender became a party to this Agreement (or designates a new lending office) or
such Participant acquires its participation shall not be an Excluded Tax) and
(ii) as a result of a change in circumstances (such as a Lender or Participant’s
change in its jurisdiction of organization, but not a change in circumstances
made at the request of the Borrower), other than a Change in Law, with respect
to such Lender or Participant after the time such Lender became a party to this
Agreement (or designates a new lending office) or such Participant acquires its
participation, shall be considered an Excluded Tax but only to the extent such
withholding tax would have been imposed on such Lender or Participant and would
have been an Excluded Tax under such circumstances at the time such Lender
became a party to this Agreement (or designated a new lending office) or such
Participant acquired its participation), and (c) any United States withholding
tax that is imposed as a result of such recipient’s failure or inability to
comply with the requirements of FATCA to establish an exemption from such
withholding tax pursuant to FATCA.

 

“Existing Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries outstanding on or immediately prior to March 31, 2011 and listed on
Schedule 1.01A hereto.

 

“Existing Loans” has the meaning specified in Section 2.01(b).

 

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the board of directors of the Parent, whose determination, unless
otherwise specified below, shall be conclusive.  Notwithstanding the foregoing,
(x) the determination of Fair Market Value by the board of directors of the
Parent shall be evidenced by a resolution certified by the secretary or an
assistant secretary of the Parent to have been duly adopted by the board of
directors of the Parent and to be in full force and effect on the date of such
certification delivered to the Administrative Agent if the Fair Market Value
exceeds $5,000,000 and (y) the determination of Fair Market Value by the board
of directors of the Parent shall be based upon an opinion

 

13

--------------------------------------------------------------------------------


 

or appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the Fair Market Value exceeds $10,000,000.

 

“FATCA” means Sections 1471 through 1474 of the Code as enacted on the date
hereof (or any amended version that is substantively comparable), and any
regulations thereunder or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Subsidiaries incurs, creates, assumes,
guaranties, becomes directly or indirectly liable for, repays, repurchases or
redeems any Indebtedness or issues, repurchases or redeems Preferred Equity
Interests subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event occurs for which the calculation of the Fixed Charge Coverage Ratio is
made (the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, creation, assumption,
guaranty, liability, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of Preferred Equity Interests, and the
use of the proceeds therefrom as if the same had occurred at the beginning of
such period.  In addition, for purposes of calculating the Fixed Charge Coverage
Ratio:

 

(a)                                  acquisitions and dispositions of business
entities or property and assets constituting a division or line of business of
any Person that have been made by the specified Person or any of its
Subsidiaries, including through mergers or consolidations, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date shall be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period and Consolidated
Cash Flow for such reference period shall be calculated on a pro forma basis in
accordance with Regulation S-X under the Securities Act, but without giving
effect to clause (c) of the proviso set forth in the definition of Consolidated
Net Income;

 

(b)                                 the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, shall be
excluded;

 

(c)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, shall be
excluded, but only to the extent that the obligations giving rise to such Fixed
Charges shall not be obligations of the specified Person or any of its
Subsidiaries following the Calculation Date; and

 

(d)                                 consolidated interest expense attributable
to interest on any Indebtedness (whether existing or being incurred, created,
assumed, guarantied or otherwise becoming directly or

 

14

--------------------------------------------------------------------------------


 

indirectly liable therefor) computed on a pro forma basis and bearing a floating
interest rate shall be computed as if the rate in effect on the Calculation Date
(taking into account any interest rate option, swap, cap or similar agreement
applicable to such Indebtedness if such agreement has a remaining term in excess
of 12 months or, if shorter, at least equal to the remaining term of such
Indebtedness) had been the applicable rate for the entire period.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(a)                                  the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capitalized Leases, and commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to obligations
arising under or in connection with Swap Contracts; plus

 

(b)                                 the consolidated interest of such Person and
its Subsidiaries that was capitalized during such period; plus

 

(c)                                  any interest expense on Indebtedness of
another Person that is guaranteed by such Person or one of its Subsidiaries in a
manner other than by endorsement of a negotiable instrument for collection in
the ordinary course of business (including, without limitation by way of pledge
of assets) or secured by a Lien on assets of such Person or one of its
Subsidiaries, whether or not such guarantee or Lien is called upon; plus

 

(d)                                 the product of (x) all dividends, paid in
cash, on any series of Disqualified Equity Interests or Preferred Equity
Interests of such Person or any of its Subsidiaries, other than dividends on
Equity Interests payable solely in Equity Interests (other than Disqualified
Equity Interests) of the Parent or to the Parent or a Subsidiary of the Parent,
times (y) a fraction, the numerator of which is one and the denominator of which
is one minus the then current combined federal, state and local statutory tax
rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.  The Borrower’s Foreign Subsidiaries as of
the Effective Date are identified on Schedule 1.01B hereto.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring

 

15

--------------------------------------------------------------------------------


 

after the Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Gates Capital” means Gates Capital Management, Inc., a Delaware corporation.

 

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 11.07(g).

 

“Guarantee” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

 

“Guarantee Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness or other payment obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guarantee, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
Obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement other than to non-affiliated vendors in the ordinary
course of business, (c) any liabilities with recourse to the Parent or its
Subsidiaries in such Person’s capacity as a general partner in any partnership
or (d) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof.  The amount of any
Guaranteed Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guaranteed Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

 

16

--------------------------------------------------------------------------------


 

“Guaranty” means, collectively, (a) the Guarantee and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, mold, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

 

“Immaterial Subsidiary” means, at any date of determination, each Subsidiary
(other than the Borrower), that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below), and
all Subsidiaries thereof, provided, that, (a) for purposes of this Agreement, at
no time shall (i) the total assets of all Immaterial Subsidiaries, in the
aggregate, at the last day of the most recent four consecutive fiscal quarter
period then ended be equal to or exceed 2.5% of the consolidated total assets of
the Parent and its Subsidiaries at such date or (ii) the gross revenues for such
period of all Immaterial Subsidiaries, in the aggregate, equal or exceed 2.5% of
the consolidated gross revenues of the Parent and its Subsidiaries for such
period, in each case determined in accordance with GAAP, (b) the Borrower shall
not designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clause (a) above, and (c) if the total assets
or gross revenues of all Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” (and not redesignated as “Material Subsidiaries”), and
all Subsidiaries thereof, shall at any time exceed the limits set forth in
clause (a) above, then all such Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Subsidiaries still designated as “Immaterial
Subsidiaries,” and all Subsidiaries thereof, do not exceed such limits.  The
Borrower’s Immaterial Subsidiaries as of the Effective Date are identified on
Schedule 1.01C hereto.

 

“Indebtedness” means “Indebtedness” as defined in the Senior Indenture as in
effect on the Effective Date.

 

“Indemnified Liabilities” has the meaning specified in Section 11.05.

 

“Indemnitees” has the meaning specified in Section 11.05.

 

“Ineligible Person” means a Person who (i) is a direct competitor of the Parent
or any of its Subsidiaries, (ii) is directly and principally engaged in business
activities which either relate to the operations of a Permitted Business or
support the operations of a Permitted Business, or (iii) is not a “qualified
institutional buyer” as such term is defined in Rule 144A under the Securities
Act; provided, however, that no professional money manager or Approved Fund
thereof shall be considered an “Ineligible Person” solely because it holds
investments in Persons who are direct competitors of the Parent or any
Subsidiary or directly and principally engaged in business activities which
either relate to the operations of a Permitted Business or support the
operations of a Permitted Business.

 

“Information” has the meaning specified in Section 11.08.

 

“Initial Lenders” has the meaning specified in the Preliminary Statements to
this Agreement.

 

17

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning specified in Section 5.16.

 

“Intellectual Property Security Agreement Supplement” means the IP Security
Agreement Supplement as defined in the Pledge and Security Agreement.

 

“Interest Payment Date” means the last Business Day of each March, June,
September and December, commencing on the first such day to occur after the
Effective Date, and the Maturity Date.

 

“Investment” means, with respect to any Person, (a) all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantee Obligations),
advances, capital contributions (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), or purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP (other than investments in multi-client seismic libraries,
data, working interests or leasehold interests acquired in connection with the
provision of seismic data acquisition services), and (b) all purchases or other
acquisitions for consideration by such Person of all or substantially all of the
assets that comprise a division or business unit or a substantial part or all of
the business of another Person (other than acquisitions of multi-client seismic
libraries, data, working interests or leasehold interests acquired in connection
with the provision of seismic data acquisition services).

 

If the Parent or any Subsidiary of the Parent sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary of the Parent such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Parent, the Parent shall be deemed to have made an Investment
on the date of any such sale or disposition equal to the Fair Market Value of
the Investment in such Subsidiary not sold or disposed of.  The acquisition by
the Parent or any Subsidiary of the Parent of a Person that holds an Investment
in a third Person shall be deemed to be an Investment by the Parent or such
Subsidiary in such third Person in an amount equal to the Fair Market Value of
the Investment held by the acquired Person in such third Person.

 

“Judgment Currency” has the meaning specified in Section 11.17.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” means any Revolving Credit Lender that may be a party to this Agreement
from time to time, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, deemed trust, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

 

18

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Perfection Certificates, (v) each
Secured Hedge Agreement, and (vi) the Acknowledgement of Guarantors and
Grantors, in each case as amended, amended and restated, supplemented, modified,
extended, renewed, refinanced or replaced from time to time.

 

“Loan Notice” means a notice of a Borrowing, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, (i) the Borrower and (ii) the Guarantors.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, condition (financial or otherwise), performance, or properties of
the Parent and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (c) a material adverse effect on the rights and remedies
of the Lenders or the Agents under any Loan Document.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving the aggregate consideration payable to or by
such Person of $5,000,000 or more in any Fiscal Year or otherwise material to
the business, condition (financial or otherwise), operations, performance, or
properties of such Person and its Subsidiaries, taken as a whole.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary
(other than the Borrower) that is not an Immaterial Subsidiary (but including,
in any case, any Subsidiary that has been designated as a Material Subsidiary as
provided in, or has been designated as an Immaterial Subsidiary in a manner that
does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” shall mean September 1, 2014.

 

“Maximum Availability” means $50,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means collectively, the deeds of trust, trust deeds, deeds of
hypothec and mortgages creating and evidencing a Lien on a Mortgaged Property
made by the Loan Parties in favor or for the benefit of the Collateral Trustee
on behalf of the Secured Parties in form and substance reasonably satisfactory
to the Collateral Trustee, executed and delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.11 or Section 6.13 of the
Original Credit Agreement or Section 4.01(a)(iv) (if applicable), Section 6.11
or Section 6.13 of this Agreement.

 

“Mortgage Policies” has the meaning specified in paragraph (h)(ii) of the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgaged Properties” has the meaning specified in paragraph (h) of the
definition of “Collateral and Guarantee Requirement”.

 

“Multiemployer Plan means a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which any Loan Party or any ERISA Affiliate is making or accruing
an obligation to make

 

19

--------------------------------------------------------------------------------


 

contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                  with respect to the Disposition of any
asset by any Loan Party or any Subsidiary not permitted under clauses (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k)(i) of Section 7.05 or any
Casualty Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of any Loan Party or any Subsidiary) over (ii) the
sum of (A) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents and the Senior Notes and any Permitted
Refinancing with respect thereto), (B) the reasonable out-of-pocket fees and
expenses actually incurred by the Loan Party or such Subsidiary in connection
with such Disposition or Casualty Event (including, without limitation,
reasonable attorney’s fees, consultant, brokerage and closing costs incurred in
connection with such transaction), (C) taxes paid or reasonably estimated to be
actually payable or that are actually accrued in connection therewith within the
current tax year as a result of any gain recognized in connection therewith, and
(D) a reasonable reserve (which reserve shall be deposited into a segregated
deposit account in which the Collateral Trustee has a perfected, first priority
security interest) for (i) any purchase price adjustment or (ii) any liabilities
associated with such asset or assets and retained by the Loan Party or any
Subsidiary after such sale or other Disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or any indemnification payments (fixed and contingent)
attributable to the seller’s obligations to the purchaser undertaken by the Loan
Party or any Subsidiary in connection with such sale, lease, transfer or other
disposition (but excluding any purchase price adjustment or any indemnity that,
by its terms, will not under any circumstances be made prior to the Maturity
Date); provided, that, no proceeds of Dispositions of assets realized in any
Fiscal Year shall be deemed to be Net Cash Proceeds hereunder until such
proceeds exceed $500,000 in the aggregate for such Fiscal Year (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds); and

 

(b)                                 with respect to the sale or issuance by the
Parent of its Common Equity Interests, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such sale or issuance over (ii) the
underwriting discounts and commissions or similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses, incurred by the
Parent in connection with such sale or issuance (including, without limitation,
reasonable attorney’s fees, consultant, brokerage and closing costs incurred in
connection with such transaction) to the extent such amounts were not deducted
in determining the amount referred to in clause (i); provided, however, that Net
Cash Proceeds shall not include any funds received in connection with the
exercise of stock options granted to employees or directors of the Borrower or
any of its Subsidiaries.

 

“Net Cash Proceeds Available for Reinvestment” has the meaning specified in
Section 2.05(b).

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Equity Interest dividends, excluding, however:

 

20

--------------------------------------------------------------------------------


 

(a)                                  any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with:  (i) any
sale of assets outside the ordinary course of business of such Person; or
(ii) the disposition of any securities by such Person or any of its Subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its
Subsidiaries; and

 

(b)                                 any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.

 

“Net Investment in Loan Parties” means, as of any date a determination thereof
is to be made, the difference between (i) the sum of the aggregate amount of all
Restricted Payments made by the Non-Loan Parties in or to any of the Loan
Parties, minus (ii) the sum of the aggregate amount of Restricted Payments made
by the Loan Parties in or to any of the Non-Loan Parties, in each case
determined on a cash basis consistent with past practice for the trailing
twelve-month period ending on such date.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Normal Rate” means 11.125%.

 

“Note” means a promissory note of the Borrower payable to any Lender or its
assigns, in substantially the form of Exhibit C hereto, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans made or
acquired by such Lender.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any other
Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (y) obligations of any Loan Party or any
other Subsidiary arising under any Secured Hedge Agreement, and (z) Cash
Management Obligations (as amended, amended and restated, supplemented,
modified, extended, renewed, refinanced or replaced from time to time).  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of any of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or any other Subsidiary under any Loan Document and (b) the
obligation of any Loan Party or any other Subsidiary to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental

 

21

--------------------------------------------------------------------------------


 

Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Original Agent” has the meaning specified in the Preliminary Statements to this
Agreement.

 

“Original Credit Agreement” has the meaning specified in the Preliminary
Statements to this Agreement.

 

“Original Lenders” has the meaning specified in the Preliminary Statements to
this Agreement.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means, with respect to the Revolving Credit Loans on any
date, the outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans occurring on
such date.

 

“Parent” has the meaning specified in the preamble to this Agreement.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“Participant Register” has the meaning specified in Section 11.07(d).

 

“Patent Security Agreement” means the Patent Security Agreement, dated as of
February 12, 2010 and attached hereto as Exhibit G-4, by certain of the Loan
Parties in favor of the Collateral Trustee.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereof).

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

 

“Perfection Certificate” means with respect to any Loan Party, a certificate
substantially in the form of Exhibit J hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Loan Party.

 

“Permitted Business” means those lines of business and activities conducted by
the Parent and its Subsidiaries on the date hereof and any business reasonably
related or ancillary thereto.

 

“Permitted Investments” means:

 

(a)                                  any Investment in the Parent, in the
Borrower or in a Wholly-owned Subsidiary of the Parent that is a Guarantor;

 

22

--------------------------------------------------------------------------------


 

(b)                                 any Investment in cash or Cash Equivalents;

 

(c)                                  any Investment by the Parent or any
Subsidiary of the Parent in a Person or in the assets of a Person, if as a
result of such Investment:

 

(i)                               such Person becomes a Wholly-owned Subsidiary
of the Parent and a Guarantor; or

 

(ii)                            such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys all or substantially all of
its assets that comprise a division or business unit or a substantial part of or
all of the business of such Person to, or is liquidated into, the Parent, the
Borrower or a Wholly-owned Subsidiary of the Parent that is a Guarantor;

 

(d)                                 any Investment made as a result of the
receipt of non-cash consideration from a Disposition that was made pursuant to
and in compliance with Sections 7.04 and 7.05;

 

(e)                                  obligations in respect of Swap Contracts
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

 

(f)                                    stock, obligations or securities received
in satisfaction of judgments;

 

(g)                                 advances to customers or suppliers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the balance sheet of the
Parent or its Subsidiaries and endorsements for collection or deposit arising in
the ordinary course of business;

 

(h)                                 commission, payroll, travel and similar
advances to officers and employees of the Parent or any of its Subsidiaries that
are expected at the time of such advance ultimately to be recorded as an expense
in conformity with GAAP; and

 

(i)                                     other Investments in any Person
(provided, that, any such Person is not an Affiliate of the Parent or is an
Affiliate of the Parent solely because the Parent, directly or indirectly, owns
Equity Interests in, or controls, such Person) having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (i) since the Effective Date, not to
exceed $10,000,000.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of such Indebtedness;
provided, that, (a) the principal amount (or accreted value, if applicable)
thereof does not exceed an amount equal to the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended (plus the amount of any reasonable fees, commissions,
discounts and other costs and expenses associated with such refinancing, and any
prepayment penalties or related costs), (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms no less favorable in any material respect to

 

23

--------------------------------------------------------------------------------


 

the Lenders as those contained in the documentation governing the Indebtedness
being so modified, refinanced, refunded, renewed or extended, (e) if such
modification, refinancing, refunding, renewal or extension relates to secured
Indebtedness, such Indebtedness shall be secured on terms no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being so refinanced, refunded, renewed or extended and (f) such
modification, refinancing, refunding, renewal or extension is incurred (1) by
the Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended or (2) by a Loan Party who is not a Subsidiary of
the original obligor.

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by any Loan
Party or any Subsidiary after the Effective Date; provided, that, any such Sale
Leaseback not between a Loan Party and another Loan Party shall be consummated
for fair value as determined at the time of consummation in good faith by such
Loan Party or such Subsidiary.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of February 12, 2010 and attached hereto as Exhibit G-1, among the Loan
Parties and the Collateral Trustee.

 

“Preferred Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that have preferential rights to any other Equity
Interests of such Person with respect to dividends or redemptions upon
liquidation.

 

“Prepayment Notice” means a notice of prepayment in respect of any voluntary or
mandatory prepayment in substantially the form of Exhibit B.

 

“Principals” means Avista Capital Partners, L.P. and its Affiliates, Maple Leaf
Partners, L.P. and its Affiliates, Kestrel Capital, L.P., Petroleum Geo-Services
ASA and its Affiliates, each of the Initial Lenders and their respective
Affiliates, and Somerset Capital Partners, Steven A. Webster and William R.
Ziegler.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided, that, if such Revolving Credit Commitments
have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Register” has the meaning specified in Section 11.07(c).

 

24

--------------------------------------------------------------------------------


 

“Registered” means, with respect to Intellectual Property, issued by, registered
with, renewed by or the subject of a pending application before any Governmental
Authority or Internet domain name registrar.

 

“Registration Rights Agreement” means the Registration Rights Agreement among
the Parent and the Initial Lenders substantially in the form of Exhibit M
hereto.

 

“Replacement Assets” means (a) non-current assets that shall be used or useful
in a Permitted Business or (b) substantially all the assets of a Permitted
Business or a majority of the voting securities of any Person engaged in a
Permitted Business that shall become on the date of acquisition thereof a
Wholly-owned Subsidiary.

 

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

 

“Request for Credit Extension” means, with respect to a Borrowing of Revolving
Credit Loans, a Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 662/3% of the Total Facility Exposure; provided, that, the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer,
controller, or other similar officer or a Person performing similar functions of
a Loan Party and, as to any document delivered on the Effective Date, any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning specified in Section 7.06(a).

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to make
Revolving Credit Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The aggregate Revolving Credit
Commitments of all Lenders shall be $50,000,000 on the Effective Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

 

“Revolving Credit Exposure” means, as to each Lender at any time, the
outstanding principal amount of all Revolving Credit Loans held by such Lender
(or its Applicable Lending Office).

 

“Revolving Credit Facility” means the extension of credit by the Lenders to the
Borrower hereunder in the form of Revolving Credit Commitments.

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or Subsidiary (a) sells, transfers or otherwise
disposes of any property, real or personal, whether now owned or hereafter
acquired, and (b) as part of such transaction, thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold, transferred or disposed.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Subsidiary and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Collateral Trustee, the Lenders, the Cash Management Banks, the Hedge
Banks, each Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.02.

 

“Securities Act” means the Securities Act of 1933.

 

“Senior Indenture” means the Indenture dated as of December 23, 2009 by and
among the Company, the Parent and US Bank National Association, as Trustee
pursuant to which the Senior Notes have been issued.

 

“Senior Notes Documents” means the Senior Indenture, the Senior Notes, the
Security Documents (as defined in the Senior Indenture) and any related document
or, following any Permitted Refinancing in respect of the Senior Notes, any
documentation governing such Permitted Refinancing.

 

“Senior Notes” means the $300,000,000 9.75% Senior Notes due 2014, issued by the
Company pursuant to the Senior Notes Documents.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

26

--------------------------------------------------------------------------------


 

“SPC” has the meaning specified in Section 11.07(g).

 

“Specified Remediation Plan” has the meaning set forth in Section 6.04(b).

 

“Specified Sites” has the meaning set forth in Section 6.04(b).

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
principal or interest was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subordinated Debt” has the meaning specified in Section 7.06(a).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 10.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as reasonably determined by the Hedge
Bank in accordance with the terms thereof and in accordance with customary
methods for calculating mark-to-market values under similar arrangements by the
Hedge Bank.

 

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Indebtedness,” all (a) obligations of such
Person under any lease that is treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes (i.e., a

 

27

--------------------------------------------------------------------------------


 

“synthetic lease”), (b) obligations of such Person in respect of transactions
entered into by such Person, the proceeds from which would be reflected on the
financial statements of such Person in accordance with GAAP as cash flows from
financings at the time such transaction was entered into (other than as a result
of the issuance of Equity Interests) and (c) obligations of such Person in
respect of other transactions entered into by such Person that are not otherwise
addressed in the definition of “Indebtedness” or in clause (a) or (b) above that
are intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Test Period” means (i) with respect to any Disposition occurring on or prior to
the last day of the month in which the first anniversary of the Effective Date
occurs, the period from the Effective Date through the last day of the month in
which such Disposition occurs, and (ii) with respect to any Disposition
occurring after the last day of the month in which the first anniversary of the
Effective Date occurs, the period of twelve consecutive months commencing with
the first day of the month that is 11 months prior to the month in which such
Disposition occurs and ending on the last day of the month in which such
Disposition occurs.

 

“Threshold Amount” means $7,500,000.

 

“Total Facility Exposure” means the sum of (a) Total Outstandings and
(b) aggregate unused Revolving Credit Commitments.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of February 12, 2010 and attached hereto as Exhibit G-3, by certain of the Loan
Parties in favor of the Collateral Trustee.

 

“Trading Day” means a day during which trading in securities generally occurs on
the NYSE Amex.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents on or prior to the Effective Date, (b) the making of any
Credit Extensions under the Original Credit Agreement or this Agreement, (c) the
granting by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (d) the issuance by the Parent of the Advisory Shares, (e) the
consummation of any other transactions in connection with the foregoing, and
(f) the payment of the fees and expenses incurred in connection with any of the
foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Parent, the Company, or any Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of the Parent as of March 31, 2011 and the related consolidated statements of
income, changes in equity and cash flows of the Parent for each fiscal quarter
ended March 31, 2011.

 

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any security interest in any item or items
of Collateral.

 

28

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

“Unused Revolving Credit Commitment” means the actual daily amount by which the
aggregate Revolving Credit Commitment exceeds the Outstanding Amount of
Revolving Credit Loans.

 

“Upfront Fee” has the meaning specified in Section 2.09(b).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Usage” means at any time a fraction (expressed as percentage, carried out to
the first decimal place), the numerator of which is the Outstanding Amount of
Revolving Credit Loans and the denominator of which is the amount of the
Aggregate Commitments at such time.

 

“VWAP” means the average for the relevant Trading Day-period of the daily volume
weighted average price of the Parent’s common stock on the NYSE Amex as reported
by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Whitebox” has the meaning specified in the preamble to this Agreement.

 

“Wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02        Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein”, “hereto”, “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

29

--------------------------------------------------------------------------------


 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

Section 1.03        Accounting Terms.

 

(a)                                  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 [Reserved]

 

(c)                                  Where reference is made to “the Parent and
its Subsidiaries on a consolidated basis” or similar language, such
consolidation shall not include any subsidiaries of the Parent other than
Subsidiaries.

 

Section 1.04        Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05        References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06        Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.07        Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

30

--------------------------------------------------------------------------------


 

Section 1.08           Currency Equivalents Generally.

 

(a)           Any amount specified in this Agreement (other than in Article II
and Article XI or as set forth in paragraph (b) of this Section) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount be determined
in a manner consistent with the definition of Exchange Rate.

 

(b)           For purposes of determining compliance under Sections 7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the Parent’s
annual financial statements delivered pursuant to Section 6.01(a)(i); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01           The Loans(a).

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make (or cause its Applicable Lending Office to make) loans
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day after the Effective Date until the Maturity Date, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, that, after giving effect to any such
Borrowing, (x) the Outstanding Amount under the Revolving Credit Facility shall
not exceed the Maximum Availability and (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Credit Commitment in effect at
such time.  Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05(a), and reborrow under this
Section 2.01.

 

(b)           Revolving Credit Loans in an aggregate principal amount of
$48,312,500 (the “Existing Loans”) were previously advanced by the Original
Lenders to the Borrower under the Original Credit Agreement and assigned by the
Original Lender to the Initial Lenders or advanced by the Initial Lenders to the
Borrower under the Original Credit Agreement.  As of the Effective Date, the
Existing Loans, which remain outstanding, shall constitute Loans under this
Agreement, shall be evidenced by the Notes and shall be repayable in accordance
with the terms of this Agreement.

 

Section 2.02           Borrowings.

 

(a)           Each Borrowing shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent of such Borrowing, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) three (3) Business Days before
the requested date of such Borrowing.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing (other than the
Borrowing requested and made on the Effective Date) shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Loan Notice shall specify, as applicable, (i) that the Borrower is requesting a
Borrowing, (ii) the requested date of the Borrowing (which shall be a Business
Day), and (iii) the principal amount of Loans to be borrowed.

 

31

--------------------------------------------------------------------------------


 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans.  In the case of each Borrowing, each Lender shall make (or
cause its Applicable Lending Office to make) the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

Section 2.03           [Reserved]

 

Section 2.04           [Reserved](a)

 

Section 2.05           Prepayments.

 

(a)           Optional Prepayments.  The Borrower may, upon delivery of a
Prepayment Notice to the Administrative Agent, at any time or from time to time,
voluntarily prepay Revolving Credit Loans in whole or in part; provided, that,
(1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time) one (1) Business Day prior to the date of
such prepayment, and (2) any prepayment of Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding).  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each Lenders of its receipt of such notice and of the amount of
such Lender’s Pro Rata Share of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)           Mandatory Prepayments Upon Dispositions and Casualty Events. 
Except with respect to any Disposition or Casualty Event listed on
Schedule 2.05(b) as to which the following provisions of this
Section 2.05(b) shall not apply:

 

(i)            If the Parent, the Borrower or any Domestic Subsidiary Disposes
of any property, which Disposition results in the realization or receipt by the
Parent, the Borrower or such Domestic Subsidiary of Net Cash Proceeds, the
Borrower shall, subject to the provisions of Section 2.05(b)(v), make a
prepayment, in accordance with Section 2.05(b)(iv), of Loans in an aggregate
principal amount equal to 100% of such Net Cash Proceeds; provided, that no such
prepayment shall be required pursuant to this Section 2.05(b)(i) with respect to
such portion of such Net Cash Proceeds that the Borrower shall have, on or prior
to such date, given written notice to the Administrative Agent of its intent to
reinvest in Replacement Assets in accordance with Section 2.05(b)(iii), so long
as (A) no Default has occurred and is continuing, and (B) the portion of the
aggregate Net Cash Proceeds realized or received by the Parent, the Borrower and
the Domestic Subsidiaries, or any of them, during the Test Period ended on the
last day of the month in which such Disposition occurs from any and all such
Dispositions that is so reinvested does not exceed (x) 100% of such aggregate
Net Cash Proceeds, if the aggregate Net Cash

 

32

--------------------------------------------------------------------------------


 

Proceeds realized or received by the Parent, the Borrower and the Domestic
Subsidiaries, or any of them, during the Test Period ended on the last day of
the month in which such Disposition occurs from any and all such Dispositions is
less than $10,000,000, and (y) the sum of (1) $10,000,000 plus (2) 25% of the
amount by which such aggregate Net Cash Proceeds exceeds $10,000,000, if the
aggregate Net Cash Proceeds realized or received by the Parent, the Borrower and
the Domestic Subsidiaries, or any of them, during the Test Period ended on the
last day of the month in which such Disposition occurs from any and all such
Dispositions is greater than or equal to $10,000,000.

 

(ii)           If (A) any Foreign Subsidiary Disposes of any property or (B) any
Casualty Event occurs with respect to any property of the Parent, the Borrower
or any Domestic Subsidiary or Foreign Subsidiary, which Disposition or Casualty
Event results in the realization or receipt by the Parent, the Borrower or such
Domestic Subsidiary or Foreign Subsidiary of Net Cash Proceeds, the Borrower
shall, subject to the provisions of Section 2.05(b)(v), make a prepayment, in
accordance with Section 2.05(b)(iv), of Loans in an aggregate principal amount
equal to 100% of such Net Cash Proceeds; provided, that, so long as no Default
has occurred and is continuing, no such prepayment shall be required pursuant to
this Section 2.05(b)(ii) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in Replacement Assets in
accordance with Section 2.05(b)(iii).

 

(iii)          At the option of the Borrower, the Borrower may reinvest in
Replacement Assets any portion of the Net Cash Proceeds realized or received
with respect to any Disposition of property by the Parent, the Borrower or any
Domestic Subsidiary or Foreign Subsidiary or any Casualty Event in respect of
property of the Parent, the Borrower or any Domestic Subsidiary or Foreign
Subsidiary that is specified in a notice of reinvestment election given in
accordance with clause (i) or (ii) of this Section 2.05(b) (the “Net Cash
Proceeds Available for Reinvestment”), so long as (x) within twelve (12) months
following receipt of such Net Cash Proceeds Available for Reinvestment, either
such proceeds shall have been reinvested or a definitive agreement for the
purchase of such Replacement Assets with such Net Cash Proceeds Available for
Reinvestment shall have been entered into (as set forth by the Borrower in its
notice of reinvestment election) and (y) if such agreement shall have been
entered into within such twelve-month period, within 180 days after the
expiration of such twelve-month period, such purchase shall have been
consummated; provided, that, (1) so long as a Default shall have occurred and be
continuing, the Borrower shall not be permitted to make any such reinvestments
(other than pursuant to a legally binding commitment that the Borrower entered
into at a time when no Default exists) and (2) if any Net Cash Proceeds
Available for Reinvestment are not so reinvested by the deadlines specified
above or if any such Net Cash Proceeds Available for Reinvestment are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, the Borrower shall, subject to the provisions of
Section 2.05(b)(v), make a prepayment, in accordance with Section 2.05(b)(iv),
of Loans in an aggregate amount equal to 100% of such Net Cash Proceeds
Available for Reinvestment.

 

(iv)          On each occasion that the Borrower must make a prepayment of the
Loans out of Net Cash Proceeds of any Disposition or Casualty Event pursuant to
Section 2.05(b), the Borrower shall, subject to the provisions of
Section 2.05(b)(v), make such prepayment (A) in the case of prepayments required
pursuant to Section 2.05(b)(i), as promptly as reasonably practicable, but in
any event within five (5) Business Days, after the last day of the month in
which the date of realization or receipt of such Net Cash Proceeds occurs,
(B) in the case of prepayments required pursuant to Section 2.05(b)(ii), as
promptly as reasonably practicable, but in any event within five (5) Business
Days, after the date of realization or receipt

 

33

--------------------------------------------------------------------------------


 

of such Net Cash Proceeds, and (C) in the case of prepayments required pursuant
to Section 2.05(b)(iii), as promptly as reasonably practicable, but in any event
within five (5) Business Days, after the deadline specified in clause (x) or
(y) thereof, as applicable, or of the date the Borrower reasonably determines
that the Net Cash Proceeds Available for Reinvestment out of such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be.

 

(v)           The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans required to be made pursuant to this
Section 2.05(b) at least five (5) Business Days prior to the date of such
prepayment pursuant to a Prepayment Notice.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice and of such Lender’s
Pro Rata Share of the prepayment.  Notwithstanding anything to the contrary
contained in this Section 2.05(b), any Lender may, by notice in writing to the
Borrower given at least one (1) Business Day prior to the date of any prepayment
otherwise required pursuant to this Section 2.05(b), elect not to have such
prepayment applied to the outstanding principal amount of its Loans, in which
case the amount of such prepayment that would otherwise be applied to the
outstanding principal amount of such Lender’s Loans shall be retained by the
Borrower and may be used by the Borrower or any other Loan Party for any lawful
purpose permitted by the terms of the Loan Documents.

 

(vi)          Upon any mandatory prepayment of the principal amount of the Loans
held by any Lender pursuant to this Section 2.05(b), the Revolving Credit
Commitment of such Lender shall be permanently reduced by a corresponding
amount.

 

(c)           Prepayments Pro Rata.  Subject to the provisions of
Section 2.05(b)(v), any prepayment of Loans pursuant to this Section 2.05 shall
be paid to the Lenders in accordance with their respective Pro Rata Shares.

 

(d)           Interest.  All prepayments under this Section 2.05 shall be
accompanied by all accrued interest thereon.

 

Section 2.06           Termination or Reduction of Revolving Credit Commitments.

 

(a)           Optional.

 

(i)            After the first anniversary of the Effective Date, the Borrower
may, upon written notice to the Administrative Agent, terminate or permanently
reduce the unused Aggregate Commitments on the fifteenth (15th) day of any
calendar month; provided that (A) any such notice shall be received by the
Administrative Agent not later than 12:00 noon (New York, New York time) on the
seventh (7th) day prior to the date of such termination or reduction, (B) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof, and (C) on the date of such
termination or reduction, the Borrower shall pay to the Administrative Agent,
for the account of the Lenders in accordance with their respective Pro Rata
Shares, a fee equal to the following percentage of the amount by which the
Aggregate Commitments have been reduced:

 

34

--------------------------------------------------------------------------------


 

Date of Aggregate Commitment Reduction

 

Fee

 

 

 

 

 

After the first anniversary of the Effective Date but on or before the second
anniversary of the Effective Date

 

3

%

 

 

 

 

After the second anniversary of the Effective Date but on or before the third
anniversary of the Effective Date

 

1.5

%

 

 

 

 

After the third anniversary of the Effective Date

 

0

%

 

(ii)           The Borrower may, within twenty (20) Business Days following any
sale or issuance by the Parent of its Common Equity Interests which results in
the realization or receipt by the Parent of Net Cash Proceeds, upon written
notice to the Administrative Agent, permanently reduce the unused Aggregate
Commitments by an amount equal to such Net Cash Proceeds; provided that (A) any
such notice shall specify the date of such reduction and shall be received by
the Administrative Agent not later than 12:00 noon (New York, New York time) on
the seventh (7th) day prior to the date of such reduction, and (B) on the date
of such reduction, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their respective Pro Rata Shares, a
fee equal to one percent (1%) of the amount by which the Aggregate Commitments
have been reduced.

 

(iii)          The Administrative Agent will promptly notify the Lenders of any
termination or reduction of unused Aggregate Commitments under this
Section 2.06(a).

 

(iv)          Upon any partial reduction of the unused Aggregate Commitments
under this Section 2.06(a), the Revolving Credit Commitment of each Lender shall
be reduced by such Lender’s Pro Rata Share of such partial reduction.

 

(v)           All Commitment Fees accrued to the effective date of any
termination of the Aggregate Commitments pursuant to this Section 2.06(a) shall
be paid on the effective date of such termination.

 

(b)           Mandatory.  The Aggregate Commitments shall terminate on the
Maturity Date.

 

(c)           Change of Control Offer.

 

(i)            If a Change of Control occurs, each Lender shall have the right
to require the Borrower to terminate such Lender’s Revolving Credit Commitment
pursuant to an offer (a “Change of Control Offer”) on the terms set forth in
this Section 2.06(c); provided that the Borrower shall not be obligated to
terminate any Revolving Credit Commitment pursuant to this Section 2.06(c) in
the event that it has exercised its right to terminate the Aggregate Commitments
pursuant to Section 2.06(a).  In the Change of Control Offer, the Borrower shall
offer to terminate each Lender’s Revolving Credit Commitment (a “Change of
Control Termination”) on a date (the “Change of Control Termination Date”) no
earlier than the date of such Change of Control, and, in connection therewith,
to prepay to such Lender on the Change in Control Termination Date its Pro Rata
Share of all outstanding Loans, all unpaid interest accrued thereon to the
Change in Control Termination Date, its Pro Rata Share of all Commitment Fees
accrued to the Change of Control Termination Date, a fee equal to one percent
(1%) of the

 

35

--------------------------------------------------------------------------------


 

amount of the reduction of such Lender’s Revolving Credit Commitment, and all
other Obligations due and owing to such Lender (a “Change of Control Payment”). 
Within 30 days following any Change of Control, the Company shall mail a notice
to each Lender describing the transaction or transactions that constitute the
Change of Control and stating:

 

(A)          that the Change of Control Offer is being made pursuant to this
Section 2.06(c);

 

(B)           the Change of Control Termination Date and the Change of Control
Payment;

 

(C)           that any Lender electing to have its Revolving Credit Commitments
terminated will be required to notify the Company of such election no later than
the third Business Day preceding the Change of Control Termination Date; and

 

(D)          that any Lender will be entitled to withdraw its election if the
Company receives, not later than the close of business on the Business Day
preceding the Change of Control Termination Date, a notice that such Lender is
withdrawing its election to have its Revolving Credit Commitments terminated.

 

The Change of Control Termination Date shall be no earlier than 30 days and no
later than 60 days from the date such notice is given.

 

(ii)           On the Change of Control Termination Date, the Revolving Credit
Commitments of any Lender who has elected to have its Revolving Credit
Commitments terminate and has not withdrawn such election shall automatically
terminate, and the Company shall pay to such Lender its Change of Control
Payment.

 

Section 2.07           Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the aggregate principal amount of all of its Revolving Credit Loans outstanding
on such date.

 

Section 2.08           Interest.

 

(a)           On the Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, all unpaid interest on the Loans accrued under the Original Credit
Agreement to the Effective Date.

 

(b)           Subject to the provisions of Section 2.08(c), the outstanding
principal amount of each Loan shall bear interest from the Effective Date at a
rate per annum equal to the Normal Rate.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, the outstanding principal amount of each Loan and, to the fullest
extent permitted by applicable Laws, all other past due Obligations will bear
interest at a rate per annum equal to the Default Rate.  Accrued and unpaid
interest on past due Obligations (including interest on past due interest) shall
be due and payable upon demand.

 

(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein. 
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

36

--------------------------------------------------------------------------------


 

Section 2.09           Fees.

 

(a)           Accrued Fees under Original Credit Agreement.  On the Effective
Date, the Borrower shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Pro Rata Share, all unpaid fees (including
without limitation Commitment Fees and Ticking Fees, as each such term is
defined in the Original Credit Agreement) accrued under the Original Credit
Agreement to the Effective Date.

 

(b)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee (the “Commitment Fee”) on the Unused Revolving Credit Commitments
from the Effective Date at a rate per annum equal to the rate per annum at which
interest then accrues on the outstanding principal amount of the Loans;
provided, that, any Commitment Fee accrued with respect to any Pro Rata Share of
the Revolving Credit Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no Commitment Fee shall accrue on any Pro Rata Share of any Revolving Credit
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  Commitment Fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing on the
first such day to occur after the Effective Date, and on the Maturity Date.

 

(c)           Upfront Fee.  The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Pro Rata Share, an upfront
fee equal to 3.375% of the Aggregate Commitments (the “Upfront Fee”).  The
Upfront Fee shall be payable in full on the Effective Date, and shall be deemed
fully earned and nonrefundable as of such date.

 

(d)           Advisory Fee.  The Parent shall pay to each Lender, in accordance
with its Pro Rata Share, on the tenth Trading Day following the Effective Date
(the “Advisory Fee Payment Date”), an advisory fee in the aggregate amount of
$4,000,000 (the “Advisory Fee”).  The Advisory Fee shall be payable in shares of
common stock, par value $.01 per share, of the Parent.  The number of shares of
common stock of the Parent to be issued to each Lender in payment of the
Advisory Fee (the “Advisory Shares”) will be determined by dividing (i) such
Lender’s Pro Rata Share of $4,000,000 by (ii) 95% of VWAP for the ten
(10) consecutive Trading Days immediately preceding the Advisory Fee Payment
Date.

 

(e)           Annual Agent Fee.  The Borrower shall also pay to the
Administrative Agent, solely for its own account and not for the benefit of the
other Lenders, an annual agent fee in the amount of $55,000 (the “Agent Fee”). 
The Agent Fee shall be payable in advance each year commencing on May 24, 2011
and thereafter on each May 24 through the Maturity Date (or, if any such date
does not fall on a Business Day, the next succeeding Business Day thereafter). 
The Agent Fee shall be deemed fully earned and nonrefundable on the date
payable.

 

Section 2.10           Computation of Interest and Fees.  All computations of
fees and interest shall be made on the basis of a three hundred and sixty (360)
day year and actual days elapsed.  Interest shall accrue on each Loan for the
day on which such Loan is made, and shall not accrue on such Loan, or any
portion thereof, for the day on which such Loan or such portion is paid;
provided, that, any such Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.  Except
as otherwise expressly provided in this Agreement, all interest and fees
hereunder shall be payable in cash.

 

37

--------------------------------------------------------------------------------


 

Section 2.11           Evidence of Indebtedness.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, as agent
for the Borrower, in each case in the ordinary course of business.  The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

(b)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided, that, the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.12           Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
3:00 p.m. (New York City time) on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office.  All payments
received by the Administrative Agent after 3:00 p.m. (New York City time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

38

--------------------------------------------------------------------------------


 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate. 
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing.  If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, then in the event the Administrative Agent has funded a Loan in
advance of receipt of funds from a Defaulting Lender or otherwise made a payment
to the Borrower on behalf of such Defaulting Lender, the Administrative Agent
may make a demand therefor upon the Borrower and the Borrower shall pay such
amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Credit Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and neither the
Administrative Agent nor any Lender shall be responsible for the failure of any
other Lender to make its Loan or purchase its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.  If the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the Outstanding Amount of all Loans outstanding at such time
in repayment or prepayment of such of the outstanding Loans or other Obligations
then owing to such Lender.

 

Section 2.13           Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided, that,
if all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01           Taxes.

 

(a)           Except as provided in this Section 3.01, any and all payments by
the Borrower or any Guarantor to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding the Excluded Taxes (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower or any
Guarantor shall be required by any Laws to deduct any Taxes from or in respect
of any sum payable under any Loan Document to any Agent or any Lender, (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower or Guarantor shall make such deductions, (iii) the Borrower or

 

40

--------------------------------------------------------------------------------


 

Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any Taxes
that may become payable by such Agent or such Lender arising out of such
failure.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (all such non-excluded taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Such Agent or Lender, as the case may be,
will, at the Borrower’s request, provide the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts, and shall include reasonable supporting documentation, as the case may
be.  Payment under this Section 3.01(c) shall be made within ten (10) days after
the date such Lender or such Agent makes a demand therefor.  For the avoidance
of doubt, the Borrower shall not be required to indemnify any Lender or Agent
under this Section 3.01(c) with respect to any Taxes that have been compensated
for by the payment of any additional amounts pursuant to Section 3.01(a) or
Other Taxes pursuant to Section 3.01(b).

 

(d)           If any Lender or Agent determines, in its reasonable discretion,
that it has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall remit such refund as soon as practicable
after it is determined that such refund pertains to Taxes or Other Taxes (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided, that, the Borrower, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided, that, such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential).  Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its

 

41

--------------------------------------------------------------------------------


 

ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.

 

(e)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to designate another Applicable Lending
Office for any Loan affected by such event; provided, that (i) such designation
would eliminate or reduce amounts payable pursuant to Section 3.01(a) or (c), as
the case may be, and (ii) such efforts are made on terms that, in the judgment
of such Lender, cause such Lender and its Applicable Lending Office(s) to suffer
no economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or
(c).  The Borrower agrees to pay all reasonable costs and expenses incurred by
any Lender or Agent in connection with any such designation.

 

(f)            Each Lender organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as the Lender remains
lawfully able to do so), provide each of the Borrower and the Administrative
Agent with two properly completed and executed original Internal Revenue Service
Forms W-8BEN, W-8ECI or W-IMY (together with any required attachments, if any),
as appropriate, or any successor or  other form prescribed by the Internal
Revenue Service certifying that such Lender is exempt from or entitled to a
reduced rate of U.S. withholding tax on payments pursuant to this Agreement.. 
In the case of a Lender that is claiming the “portfolio interest” exemption,
such Lender hereby represents to the Borrower and the Administrative Agent that
it is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower or (iii) a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code).  If any form or
document referred to in this Subsection requires the disclosure of information,
other than information necessary to compute the tax payable and information
required on the date hereof by Internal Revenue Service Form W-8BEN, W-8ECI,
W-IMY or the related representation described above, that the applicable Lender
reasonably considers to be confidential, such Lender shall give notice thereof
to the Borrower and shall not be obligated to include in such form or document
such confidential information.  If any Lender is a “United States person” within
the meaning of Section 7701(a)(3) of the Code, such Lender shall, on or prior to
the date of its execution and delivery of this Agreement, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
thereafter as the Lender remains lawfully able to do so), provide to each the
Borrower and the Administrative Agent with two properly completed and executed
original Internal Revenue Service W-9 Forms.  Notwithstanding any other
provision of this Section 3.01, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(f) that such Lender is not legally able to
deliver.  Without limiting the generality of the foregoing, if any payment made
hereunder or under any other Loan Document would be subject to United States
withholding tax imposed pursuant to FATCA if the recipient of such payment fails
to comply with applicable reporting and other requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent, (A) two accurate, complete and signed
certifications and other documentation prescribed by applicable law and
reasonably satisfactory to the Borrower and the Administrative Agent that
establish that such payment is exempt from United States federal withholding tax
imposed pursuant to FATCA or to determine the amount to deduct and withhold from
such payment and (B) any other documentation reasonably requested by the
Borrower or the Administrative Agent sufficient for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such recipient has complied with such applicable reporting and
other requirements of FATCA, or to determine the amount to deduct and withhold
from such payment.

 

42

--------------------------------------------------------------------------------


 

Section 3.02           Illegality.  If any provision of this Agreement or any of
the other Loan Documents would obligate the Borrower to make any payment of
interest with respect to any of the Revolving Credit Exposure or other amount
payable to the Administrative Agent or any Lender in an amount or calculated at
a rate which would be prohibited by any Law then, notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by any applicable law or so result in a
receipt by the Administrative Agent or such Lender of interest with respect to
its Revolving Credit Exposure at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows:

 

(i)            first, by reducing the amount or rates of interest required to be
paid to the Administrative Agent or the affected Lender under Section 2.08; and

 

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Administrative Agent or the affected Lender
which would constitute interest with respect to the Revolving Credit Exposure
for purposes of any applicable law.

 

Section 3.03           [Reserved]

 

Section 3.04           Increased Cost and Reduced Return; Capital Adequacy.

 

(a)           If any Lender reasonably determines that as a direct result of the
introduction of or any Change in Law or a change in the interpretation of any
Law with which such Lender is required to comply, in each case, after the date
hereof, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Loan, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes covered by
Section 3.01, or (ii) the imposition of, or any change in the rate of, any taxes
imposed on or measured by net income (including branch profits) and franchise
(and similar) taxes imposed in lieu of net income taxes payable by such Lender),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof with which such Lender (or its Applicable Lending Office) is required to
comply, in each case after the date hereof, would have the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender to a level below that which such Lender or the corporation
controlling such Lender could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of any corporation
controlling such Lender with respect to capital adequacy) as a consequence of
such Lender’s obligations hereunder, then from time to time upon demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

 

(c)           Subject to Section 3.06, failure or delay on the part of any
Lender to demand compensation pursuant to this Section 3.04 shall not constitute
a waiver of such Lender’s right to demand such compensation.

 

43

--------------------------------------------------------------------------------


 

(d)           If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Applicable Lending Office for any Loan affected by
such event; provided, that, such efforts are made on terms that, in the
reasonable judgment of such Lender, cause such Lender and its Applicable Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a) or (b).

 

Section 3.05           [Reserved]

 

Section 3.06           Matters Applicable to All Requests for Compensation.  Any
Agent or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder, which shall be conclusive absent manifest error.  In
determining such amount, such Agent or Lender may use any reasonable averaging
and attribution methods.  With respect to any Lender’s claim for compensation
under Section 3.01 or Section 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than two hundred and seventy
(270) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided, that, if the circumstance giving rise
to such claim is retroactive, then such 270-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

Section 3.07           Replacement of Lenders under Certain Circumstances.

 

(a)           If at any time (i) any Lender requests reimbursement for amounts
owing pursuant to Section 3.01 or Section 3.04 as a result of any condition
described in such Sections, (ii) any Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Loans or Revolving Credit Commitments that is the subject of the related
consent, waiver or amendment) to one or more Eligible Assignees; provided, that,
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments, (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents
and (C) any such assignment shall not be made if it conflicts with applicable
Laws.  A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by the Required Lenders or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.

 

(b)           Any Lender being replaced pursuant to Section 3.07(a) above shall
execute and deliver an Assignment and Assumption with respect to such Lender’s
Revolving Credit Commitment and outstanding Loans, and the Borrower shall
deliver replacement Notes evidencing such Loans as requested by the assignee
Lender.  Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Revolving Credit Commitment and outstanding Loans, (B) all obligations of the
Borrower owing to the assigning Lender together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement shall be paid in full by the assignee Lender to
such assigning Lender

 

44

--------------------------------------------------------------------------------


 

concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, the Borrower shall deliver to the
assignee Lender a Note or Notes executed by the Borrower, the assignee Lender
shall become a Lender hereunder with respect to the interests assigned, in
addition to any other interest it may otherwise hold as a Lender under this
Agreement, and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned interest, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

 

(c)           [Reserved]

 

(d)           In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 11.01 and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

Section 3.08           Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01           Conditions to Amendment and Restatement.  The amendment
and restatement of the Original Credit Agreement pursuant to the terms of this
Agreement is subject to satisfaction of the following conditions precedent
except as otherwise agreed between the Borrower and the Administrative Agent:

 

(a)           The Administrative Agent’s or Collateral Trustee’s receipt, as
applicable, of the following, each of which shall be originals, facsimiles or
electronic transmission in .pdf format (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i)            executed counterparts of this Agreement by the Borrower, the
Parent and each Lender;

 

(ii)           an original Note executed by the Borrower in favor of each Lender
that has requested a Note;

 

(iii)          the Acknowledgment of Guarantors and Grantors executed by each
Loan Party;

 

(iv)          each Collateral Document set forth on Schedule 2 required to be
executed on the Effective Date as indicated on such schedule, duly executed by
each Loan Party party thereto;

 

(v)           the Registration Rights Agreement executed by the Parent and each
Lender;

 

45

--------------------------------------------------------------------------------


 

(vi)          such certificates (including a certificate substantially in the
form of Exhibit I) of resolutions or other corporate action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Effective Date;

 

(vii)         an opinion from Haynes & Boone, LLP, New York and Texas counsel to
the Loan Parties, substantially in the form of Exhibit H;

 

(viii)        copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Collateral Agent with respect to the Loan Parties
together with evidence that all existing Liens (other than in respect of Liens
permitted under Section 7.01) have been terminated and all actions required to
terminate and release such Liens have been satisfactorily taken or will be taken
substantially simultaneously with the closing of the Transaction;

 

(ix)           updated Perfection Certificates for the Loan Parties with
schedules updating the information contained therein as of the Effective Date;
and

 

(x)            good standing certificates or certificates of status, as
applicable, and bring down certificates, for each Loan Party.

 

(b)           The Lenders subject thereto shall have received on or prior to the
Effective Date, all documentation and other information reasonably requested by
them in writing at least seven (7) Business Days prior to the Effective Date in
order to allow such Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

(c)           The Upfront Fee, the unpaid interest accrued on the Loans to the
Effective Date under the Original Credit Agreement, the unpaid fees (including
the Commitment Fee and Ticking Fee, as each such term is defined in the Original
Credit Agreement) accrued to the Effective Date under the Original Credit
Agreement and all expenses required to be paid hereunder and invoiced prior to
the Effective Date shall have been paid in full in cash on or prior to the
Effective Date.

 

(d)           The Administrative Agent shall be reasonably satisfied that all
necessary governmental and third party consents and approvals necessary in
connection with the Transaction have been obtained and be effective and all
applicable waiting periods in respect thereof shall have expired without any
adverse action being taken by any Governmental Authority and that no Law shall
be applicable in the reasonable judgment of the Lenders that restrains or
prevents the consummation of the Transaction.

 

(e)           [Reserved].

 

(f)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document or the Registration
Rights Agreement shall be true and correct in all material respects on and as of
the Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and
correct  in all material respects as of such earlier date; provided, further,
that any representation and warranty that is

 

46

--------------------------------------------------------------------------------


 

qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(g)           No Default shall exist as of the Effective Date (after giving
effect to the amendment and restatement of the Original Credit Agreement
effected hereby).

 

(h)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the satisfaction of the
conditions set forth in Sections 4.01(f) and (g).

 

Section 4.02           Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided, that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct  in all
material respects as of such earlier date; provided, further, that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof together with any
additional information as the Administrative Agent may reasonably request.

 

(d)           The Administrative Agent shall have received a certificate of the
chief financial officer of the Borrower in form, scope and substance reasonably
satisfactory to Administrative Agent, certifying that after giving effect to
such proposed Credit Extension, the Loan Parties (taken as a whole) are Solvent.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and the Parent represents and warrants to the Agents and
the Lenders that:

 

Section 5.01           Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each other Subsidiary (a) is duly incorporated,
organized or formed, and validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization (to the extent such
concept exists in such jurisdiction), (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing (to the extent such concept
exists) under the Laws of each jurisdiction where its ownership, lease or
operation

 

47

--------------------------------------------------------------------------------


 

of properties or the conduct of its business requires such qualification, (d) is
in compliance with all Laws (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02           Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any breach, contravention or violation (but not
creation of Liens) referred to in clause (b), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings set
forth on Schedule 5.03, the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect.  All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.

 

Section 5.04           Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

Section 5.05           Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements and Unaudited Financial
Statements fairly present in all material respects the consolidated financial
condition of the Parent as of the dates thereof and the consolidated results of
operations of the Parent for the period covered thereby in accordance with

 

48

--------------------------------------------------------------------------------


 

GAAP consistently applied throughout the periods covered thereby, except (x) as
otherwise disclosed to the Administrative Agent prior to the date hereof and
(y) in the case of the Unaudited Financial Statements, for changes resulting
from normal year end audit adjustments and the absence of footnotes.

 

(b)           Since the date of the filing with the SEC of the Parent’s report
on Form 10-Q for the quarter ended March 31, 2011, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

Section 5.06           Litigation.  Except as set forth on Schedule 5.06, there
is no action, suit, investigation, litigation or proceeding affecting any Loan
Party or any of its Subsidiaries, including any Environmental Action, pending or
threatened before any Governmental Authority or arbitrator that would be
reasonably likely to have a Material Adverse Effect.

 

Section 5.07           Ownership of Property; Liens.

 

(a)           Each Loan Party and each of its Subsidiaries is the legal and
beneficial owner of the Collateral pledged by it free and clear of any Lien,
except for the Liens and security interest created or permitted under the Loan
Documents including, any Liens permitted under Section 7.01.

 

(b)           Each Loan Party and each of its Subsidiaries has good and
defensible title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all real property necessary in the
ordinary conduct of its business, free and clear of all Liens (other than Liens
permitted by Section 7.01) except for defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and except where the failure to have such title or other
interest would not reasonably be expected to have a Material Adverse Effect. 
Set forth as Schedule 5.07(b)(i) hereto is a complete and accurate list of all
real property owned by the Loan Parties and their Subsidiaries as of the
Effective Date and set forth on Schedule 5.07(b)(ii) hereto is a complete and
accurate list of all leases of Real Property (other than any lease or license of
base camp sites or similar locations outside of the United States used for
ongoing seismic operations being conducted in the ordinary course of business)
under which the Loan Parties and their Subsidiaries are the lessees as of the
Effective Date.  Set forth on Schedule 5.07(b)(iii) is a complete and accurate
list of all Collateral Access Leases to which each Loan Party is a party as of
the Effective Date.

 

Section 5.08           Perfection of Security Interests.  Upon the making of the
filings and taking of the other actions set forth on Schedule 5.08, all filings
and other actions necessary or desirable to perfect and protect the security
interest in the Collateral created under the Collateral Documents as of the
Effective Date shall have been duly made or taken and shall be in full force and
effect.  The Collateral Documents create in favor of the Collateral Trustee for
the benefit of the Secured Parties a valid and, except where perfection is
dependent upon filings and other actions set forth on Schedule 5.08 which have
not yet occurred, perfected first priority security interest in the Collateral,
securing the payment of the Priority Lien Obligations (as defined in the
Collateral Trust and Intercreditor Agreement) as of the Effective Date, subject
to Liens permitted under Section 7.01, and all filings and other actions
necessary or desirable to perfect and protect such security interest which are
required to be taken prior to the Effective Date have been duly taken.

 

Section 5.09           Environmental Compliance.  Except as would not be
reasonably likely to result in a Material Adverse Effect:

 

(a)           Except as otherwise set forth on Schedule 5.09(a), or as would not
reasonably be expected to result in a material liability, the operations and
properties of each Loan Party and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental

 

49

--------------------------------------------------------------------------------


 

Permits, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs, and no
circumstances exist that would be reasonably likely to (A) form the basis of a
material Environmental Action against any Loan Party or any of its Subsidiaries
or any of their properties or (B) cause any such property to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

 

(b)           Except as otherwise set forth on Schedule 5.09(b) hereto, or as
would not reasonably be expected to result in a material liability, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the Borrower’s or the Parent’s knowledge,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or aboveground storage tanks other than in compliance
with applicable Environmental Laws or any surface impoundments, septic tanks,
pits, sumps or lagoons in which Hazardous Materials are being or have been
treated, stored or disposed on any property currently owned or operated by any
Loan Party or any of its Subsidiaries or, to the best of the Borrower’s or the
Parent’s knowledge, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries; other than in compliance with applicable
Environmental Laws there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of by any Loan Party, any of its Subsidiaries or any predecessor on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

(c)           Except as otherwise set forth on Schedule 5.09(c) hereto, or as
would not reasonably be expected to result in a material liability, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

(d)           Except as set forth in Schedule 5.09(d) or as would not reasonably
be expected to result, individually or in the aggregate, in a material
liability, each Loan Party and each of its Subsidiaries has obtained all
material Environmental Permits required for ownership and operation of its
property and business.  Except as set forth in Schedule 5.09(d), neither any
Loan Party nor any of its Subsidiaries has received any written notification
pursuant to any applicable Environmental Law or otherwise has knowledge that
(A) any material work, repairs, construction or Capital Expenditures are
required to be made in order to be in or continue to be in compliance with any
applicable Environmental Laws or any material Environmental Permit or (B) any
Environmental Permit is about to be reviewed, made subject to new limitations or
conditions, revoked, withdrawn or terminated.

 

(e)           Except as set forth in Schedule 5.09(e), or as would not
reasonably be expected to result in a material liability, no Loan Party nor any
other Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

 

Section 5.10           Taxes.

 

(a)           Except as set forth in Schedule 5.10(a), each Loan Party has
timely filed all material federal, provincial, state, municipal, foreign and
other tax returns and reports required to be filed, and have timely paid all
material federal, provincial, state, municipal, foreign and other taxes,

 

50

--------------------------------------------------------------------------------


 

assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 

(b)           Except as set forth in Schedule 5.10(b), as of the Effective Date,
to the knowledge of the Borrower, there are no (i) material claims being
asserted in writing with respect to any taxes, (ii) presently effective material
waivers or extensions of statutes in writing with respect to any taxes, and
(iii) tax returns being examined by, and no written notification of intention to
examine has been received from, the Internal Revenue Service or any other taxing
authority, in each case, with respect to the Loan Parties.

 

(c)           Except as set forth in Schedule 5.10(c), as of the Effective Date,
neither any Loan Party nor any of its Subsidiaries is party to any tax sharing
agreement.

 

Section 5.11           Compliance with ERISA.

 

(a)           Except as set forth in Schedule 5.11(a), each Plan is in material
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws.

 

(b)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 et seq. or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA.

 

Section 5.12           Labor Matters.  Except as set forth on Schedule 5.12,
(a) there are no strikes pending or threatened against any Loan Party or any
Subsidiary that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, (b) the hours worked and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other applicable
law dealing with such matters, and (c) all material payments due from the Loan
Parties or their Subsidiaries or for which any claim may be made against any
Loan Party or its Subsidiary, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Loan Parties or such Subsidiary to the extent required by
GAAP.  The consummation of the Transaction will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to the Loan
Parties and their Subsidiaries.

 

Section 5.13           Subsidiaries; Equity Interests.  As of the Effective
Date, neither the Borrower nor any other Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.13, and all of the outstanding
Equity Interests in the Borrower and its Subsidiaries have been validly issued,
are fully paid and nonassessable.  As of the Effective Date, Schedule 5.13 sets
forth the name and jurisdiction of organization of each Subsidiary, (a) sets
forth the ownership interest of the Parent and any of its Subsidiaries in each
of its Subsidiaries, including the percentage of such ownership, and
(b) identifies each Person the Equity Interests of which are required to be
pledged pursuant to the Collateral and Guarantee Requirement.

 

51

--------------------------------------------------------------------------------


 

Section 5.14           Margin Regulations; Investment Company Act; USA PATRIOT
Act.

 

(a)           No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings will be used for any purpose that violates Regulation U.

 

(b)           None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.

 

(c)           Neither the Parent nor any of its Subsidiaries is in violation of
any laws relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001 and the USA
PATRIOT Act and the use of the proceeds of the Loans will not violate the
Trading with the Enemy Act, as amended or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

 

Section 5.15           Disclosure.  No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains when furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided, that, with respect to projected financial information and
pro forma financial information, if any, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

 

Section 5.16           Intellectual Property.  Set forth on Schedule 5.16 is a
complete and accurate list of all Registered patents, trademarks, service marks,
domain names and copyrights owned by each Loan Party or any of its Subsidiaries
as of the Effective Date, showing as of the Effective Date the jurisdiction in
which each such item of Registered Intellectual Property is registered and the
registration number.  Each of the Loan Parties and the other Subsidiaries own or
have the right to use, all of the trademarks, service marks, trade names, domain
names, copyrights, patents, know-how and other intellectual property recognized
under applicable Law (collectively, “Intellectual Property”) that are material
to the operation of their respective businesses as currently conducted and, to
the knowledge of each Loan Party, no such Intellectual Property is infringing
upon any Intellectual Property rights held by any other Person.

 

Section 5.17           Solvency.  The Loan Parties, taken as a whole, are
Solvent.

 

Section 5.18           No Default.  No Default has occurred and is continuing or
would result from any Borrowing or Credit Extension under this Agreement or from
the application of the proceeds therefrom.

 

Section 5.19           Status of Revolving Credit Facility as Senior
Indebtedness.  The Obligations under the Revolving Credit Facility constitute
(a) senior

 

52

--------------------------------------------------------------------------------


 

Indebtedness of the Borrower and its Subsidiaries, and (b) “Priority Bank Debt”
as such term is defined in the Senior Indenture.

 

Section 5.20           Use of Proceeds.  The Borrower will use the proceeds of
the Revolving Credit Loans solely for general corporate purposes.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, or
any Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied:

 

Section 6.01           Financial Statements.

 

(a)           The Parent shall deliver to the Administrative Agent for prompt
further distribution to each Lender a copy of all of the information and reports
referred to in clauses (i) and (ii) below within the time periods specified in
the SEC’s rules and regulations for “non-accelerated filers” (as defined in such
rules and regulations):

 

(i)            all quarterly and annual financial information that would be
required to be contained in a filing with the SEC on Forms 10-Q and 10-K if the
Parent were required to file such Forms, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and, with respect
to the annual information only, a report on the annual financial statements by
its certified independent accountants; and

 

(ii)           all current reports that would be required to be filed with the
SEC on Form 8-K if the Parent were required to file such reports.

 

(b)           Whether or not required by the SEC, the Parent shall comply with
the periodic reporting requirements of the Exchange Act and shall file the
reports specified in Section 6.01(a) with the SEC within the time periods
specified above unless the SEC shall not accept such a filing.  The Parent
agrees that it shall not take any action for the purpose of causing the SEC not
to accept any such filings.  If, notwithstanding the foregoing, the SEC shall
not accept the Parent’s filings for any reason, the Parent shall post the
reports referred to in Section 6.01(a) on its website within the time periods
that would apply if the Parent were required to file those reports with the SEC.

 

Section 6.02           Certificates; Reports; Other Information.  The Parent and
the Borrower shall deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)           upon delivery of the financial statements referred to in
Section 6.01(a)(i), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;

 

(b)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
the Parent files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

53

--------------------------------------------------------------------------------


 

(c)           together with the delivery of the financial statements pursuant to
Section 6.01(a)(i) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a prepayment
under Section 2.05(b), (ii) a list of Subsidiaries that identifies each
Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the date
of delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Effective Date or the date of
the last such list and (iii) such other information required by the Compliance
Certificate; and

 

(d)           promptly, such additional information as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request regarding (i) compliance with the terms of the Loan Documents or (ii) if
an Event of Default exists, the business, legal, financial or corporate affairs
of any Loan Party or any Material Subsidiary.

 

Documents required to be delivered pursuant to Section 6.01(a) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Parent’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

 

Section 6.03           Notice Requirements; Other Information.  The Borrower
shall notify the Administrative Agent of, or the Borrower shall provide to the
Administrative Agent for prompt further distribution to each Lender, as the case
may be:

 

(a)           promptly after a Responsible Officer obtains knowledge thereof,
the occurrence of any Default, which notice shall specify the nature thereof,
the period of existence thereof and what action the Borrower proposes to take
with respect thereto;

 

(b)           promptly after a Responsible Officer obtains knowledge thereof,
the occurrence of any event triggering a Collateral and Guarantee Requirement
under Section 6.11;

 

(c)           concurrently with the delivery of the quarterly financial
statements required to be delivered pursuant to Section 6.01(a)(i), commencing
with the delivery of the financial statements for the quarter ending
September 30, 2011, an updated Perfection Certificate for each Loan Party with
schedules updating the information contained therein (other than the schedule of
motor vehicles which shall only be required to be updated annually in the
Perfection Certificates delivered concurrently with the financial statements for
the quarters ending June 30) to the extent any information contained therein
must be updated or changed in order to make such information accurate and
complete;

 

(d)           any change (i) in any Loan Party’s corporate name, (ii) any Loan
Party’s identity and corporate structure or (iii) any Loan Party’s taxpayer
identification number.  Each of the Parent and the Borrower agrees that it will
not, and will not permit any of the Loan Parties to, permit or make any change
referred to in this Section 6.03(d) unless it shall have provided not less than
30 days prior notice

 

54

--------------------------------------------------------------------------------


 

thereof to Administrative Agent and the Collateral Trustee in order that all
filings may have been made under the Uniform Commercial Code within the time
periods provided therein or otherwise that are required in order for the
Collateral Trustee to continue at all times following such change to have a
valid, legal and perfected first priority security interest in the Collateral
and for the Collateral at all times following such change to be subject to a
valid, legal and perfected first priority security interest as contemplated by
the Collateral Documents; and

 

(e)           immediately upon the discovery of any inaccuracy, miscalculation
or misstatement contained in any Compliance Certificate or other certificate
provided for any period that affects any financial or other calculations,
representations or warranties or other statements impacting any provision of
this Agreement and any other Loan Document in any material respect, notice of
such inaccuracy, miscalculation or misstatement together with an updated
certificate including the corrected information, calculation or statement, as
applicable.

 

Section 6.04           Environmental Matters.

 

(a)           Each Loan Party shall comply, and cause each of its Subsidiaries
to comply and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action reasonably required to remove and clean up all releases or threatened
releases of Hazardous Materials from any of its properties, as required under,
and in accordance with the requirements of all Environmental Laws; provided,
however, that neither any Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(b)           In the event any assessments requested by the Administrative Agent
identify any material non-compliance with Environmental Law relating to the
sites specified in such reports (the “Specified Sites”) that could reasonably be
expected to result in any Environmental Liabilities in excess of the Threshold
Amount with respect to the Specified Sites as reasonably determined by the
Required Lenders, the Borrower shall (i) provide the Lenders with a plan to
remedy such non-compliance (a “Specified Remediation Plan”), (ii) shall
implement any changes or additions to such Specified Remediation Plan as may be
reasonably requested by the Required Lenders and (iii) shall implement such
Specified Remediation Plan or cure any such non-compliance within 180 days of
such Specified Remediation Plan being approved by the Required Lenders or within
such other time as the Required Lenders may agree.

 

(c)           Upon a good faith belief by the Administrative Agent that a
release of Hazardous Materials or a violation of Environmental Law reasonably
likely to result in a fine or penalty in excess of the Threshold Amount has
occurred, the Borrower shall deliver to the Administrative Agent, for prompt
further distribution to each Lender, within 60 days after request therefor by
the Administrative Agent and at the expense of the Borrower, any environmental
site assessment reports for any of Parent’s or its Subsidiaries’ properties
described in such request prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
such Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any such Hazardous Materials on such
properties.  Without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may retain an

 

55

--------------------------------------------------------------------------------


 

environmental consulting firm to prepare such report at the expense of the
Borrower, and each of the Parent and the Borrower hereby grants and agrees to
cause any Subsidiary that owns any property described in such request to grant
at the time of such request to the Administrative Agent, the Lenders, such firm
and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants, to enter onto their respective properties to
undertake such an assessment.

 

Section 6.05           Maintenance of Existence.  Each Loan Party shall, and
shall cause each of its Material Subsidiaries to, (a) preserve, renew and
maintain in full force and effect its legal existence, structure and name under
the Laws of the jurisdiction of its organization and (b) take all commercially
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except (i) to the extent the Board of Directors of the
Parent shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Parent and its Subsidiaries and to the extent
that the loss thereof shall not be disadvantageous to the Parent, its
Subsidiaries or the Lenders in any material respect and (ii) pursuant to a
transaction permitted by Section 7.04 or Section 7.05.

 

Section 6.06           Maintenance of Properties.  Each Loan Party shall, and
shall cause each of its Material Subsidiaries to, maintain, preserve and protect
all of its material properties and equipment that are used or useful in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and make all
commercially reasonable and appropriate repairs, renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

Section 6.07           Maintenance of Insurance.  Each Loan Party shall, and
shall cause each of its Material Subsidiaries to, maintain with financially
sound and reputable insurance companies (in the good faith judgment of
management), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Parent and its Subsidiaries) as
are customarily carried by Person engaged in similar businesses and owning
similar properties in the same general areas in which the Parent or such
Subsidiary operates.

 

Section 6.08           Compliance with Laws.  Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions, decrees and
judgments applicable to it or to its business or property (including without
limitation Environmental Laws and ERISA).

 

Section 6.09           Books and Records.  Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiaries, as the case may be.

 

Section 6.10           Inspection Rights.  Each Loan Party shall, and shall
cause each Subsidiary to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any properties of
the Parent and its Subsidiaries (subject, in the case of third party customer
sites, to customary access agreements) and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that excluding

 

56

--------------------------------------------------------------------------------


 

any such visits and inspections during the occurrence and continuance of an
Event of Default, (i) only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and (ii) the Administrative Agent shall not exercise such rights
more than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such visit shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.  The
Administrative and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants to the extent reasonably feasible.  None of the Parent, the Borrower
or any Subsidiary shall be required to disclose to the Administrative Agent or
any Lender any information that, in the opinion of counsel to the Parent or such
Subsidiary, is prohibited by Law to be disclosed, is subject to attorney client
privilege or constitutes attorney work product or the disclosure of which would
cause a material breach of a binding non-disclosure agreement with a third party
to the extent such agreement is not made in contemplation of the avoidance of
this Section 6.10.

 

Section 6.11           Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon (x) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party or (y) the acquisition of any property
by any Loan Party, which property, in the judgment of the Collateral Trustee,
shall not already be subject to a perfected first priority security interest in
favor of the Collateral Trustee for the benefit of the Secured Parties, then
each Loan Party shall, in each case at such Loan Party’s expense:

 

(i)            in connection with the formation or acquisition of a Subsidiary,
within 30 days after such formation or acquisition (or such longer period as the
Collateral Trustee may agree in its reasonable discretion), cause each such
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to the
Collateral Trustee a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Collateral Trustee, guaranteeing the other Loan
Parties’ Obligations,

 

(ii)           within 10 days after (or such longer period as the Collateral
Trustee may agree in its reasonable discretion) such formation or acquisition,
furnish to the Collateral Trustee a description of the real properties and
personal properties of such Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement or the real properties and
personal properties so acquired, in each case in detail reasonably satisfactory
to the Collateral Trustee,

 

(iii)          within 30 days after (or such longer period as the Collateral
Trustee may agree in its reasonable discretion) (i) acquisition of property by
any Loan Party, duly execute and deliver, and cause each Loan Party to duly
execute and deliver, to the Collateral Trustee such additional pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements (which, to the extent
applicable and if relating to the type of Collateral the granting of a security
interest in which can be effected through the execution of a Security Agreement
Supplement or Intellectual Security Agreement Supplement (each as defined in the
Security Agreement), shall be effected in such manner), as specified by, and in
form and substance reasonably satisfactory to the Collateral Trustee, securing
payment of all the Obligations of such Loan Party and constituting Liens on all
such properties and (ii) such formation or acquisition of any new Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement, duly execute and deliver and cause

 

57

--------------------------------------------------------------------------------


 

such Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement and each Loan Party acquiring Equity Interests in such
Subsidiary to duly execute and deliver to the Collateral Trustee pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and other security agreements (which, to the extent
applicable and if relating to the type of Collateral the granting of a security
interest in which can be effected through the execution of a Security Agreement
Supplement or Intellectual Security Agreement Supplement, shall be effected in
such manner) as specified by, and in form and substance reasonably satisfactory
to, the Collateral Trustee, securing payment of all of the Obligations of such
Subsidiary or Loan Party, respectively,

 

(iv)          within 30 days (or such longer period as the Collateral Trustee
may agree in its reasonable discretion) after such formation or acquisition,
take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement to take or cause to be taken, whatever action (including,
without limitation, the filing of Uniform Commercial Code financing statements,
the giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the reasonable opinion of the Collateral Trustee to
vest in the Collateral Trustee (or in any representative of the Collateral
Trustee designated by it) valid and subsisting Liens on the properties purported
to be subject to the pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and security agreements
delivered pursuant to this Section 6.11, enforceable against all third parties
in accordance with their terms,

 

(v)           within 30 days (or such longer period as the Collateral Trustee
may agree in its reasonable discretion) after such formation or acquisition,
deliver to the Collateral Trustee, upon the request of the Collateral Trustee in
its reasonable discretion, a signed copy of a favorable opinion in customary
form, addressed to the Collateral Trustee and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Collateral Trustee as to (1) the
matters contained in clauses (i) and (iii) above, such guaranties, guaranty
supplements, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements being legal,
valid and binding obligations of each Loan Party thereto enforceable in
accordance with their terms, (2) the matters contained in clause (iv) above,
such recordings, filings, notices, endorsements and other actions being
sufficient to create valid perfected Liens on such properties, and (3) such
matters of corporate formalities as the Collateral Trustee may request and such
other matters as the Collateral Trustee may reasonably request,

 

(vi)          at any time and from time to time, promptly execute and deliver,
and cause each Loan Party and each newly acquired or newly formed Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement to execute and deliver, any and all further instruments and
documents and take, and cause each Loan Party and each newly acquired or newly
formed Subsidiary that is required to become a Guarantor under the Collateral
and Guarantee Requirement to take, all such other action as the Collateral
Trustee may deem reasonably necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
guaranty supplements, pledges, assignments, security agreement supplements,
intellectual property security agreement supplements and security agreements,
and

 

(vii)         promptly within sixty (60) days after (A) the acquisition of any
real property by any Loan Party, or (B) the formation or acquisition of any
Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement, which Subsidiary holds any real property, if such real
property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent and promptly thereafter shall cause such real property to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement, and otherwise satisfy the Collateral and Guarantee Requirement with
respect to such real property, and will take, or cause the relevant Loan Party
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Trustee to grant and perfect or record
such Lien.

 

(b)           In the case of any Collateral Access Lease entered into after the
Effective Date, each Loan Party shall, at such Loan Party’s expense, comply with
the requirements set forth in Section 6.19 with respect to such lease during a
period of sixty (60) days following the date of effectiveness of such lease.

 

Section 6.12           Use of Proceeds.  The Borrower shall use the proceeds of
any Credit Extension, whether directly or indirectly, as set forth in
Section 5.20.

 

Section 6.13           Further Assurances and Post-Closing Undertakings.

 

(a)           General Assurances.

 

(i)            Each Loan Party shall, promptly upon request by any Agent, or any
Lender through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

 

(ii)           Each Loan Party shall, promptly upon request by any Agent, or any
Lender through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, Mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

(b)           Account Control Agreements.  Within 90 days following the
Effective Date, the Loan Parties shall provide to the Collateral Trustee duly
executed account control agreements with respect to pledged deposit accounts
(other than (i) accounts constituting payroll, (ii) accounts holding cash and
Cash Equivalents (other than deposits constituting Permitted Liens) of not more
than $150,000 in the aggregate for more than two (2) consecutive Business Days
for all Loan Parties, and (iii) accounts maintained at depository institutions
located in Angola, Brunei, Colombia, Egypt or Trinidad holding cash or Cash
Equivalents of not more than $150,000 in the aggregate for more than 30
consecutive days for all Loan Parties (unless the Loan Parties are unable to
comply with such limitation as a result of the imposition of legal restrictions
on their right to convert the currency of such countries to U.S. Dollars or to
withdraw cash or Cash Equivalents from such countries or the occurrence of any
natural disaster, strike, riot, war, civil insurrection or other similar cause
beyond the control of the Loan Parties)) in form

 

59

--------------------------------------------------------------------------------


 

and substance reasonably satisfactory to the Collateral Trustee, to the extent
such account control agreements have not previously been provided to the
Collateral Trustee.

 

(c)           Certain Foreign Subsidiaries.  Upon the written request of the
Administrative Agent following a Change in Law pursuant to which the
Administrative Agent reasonably determines  that the circumstances causing the
undistributed earnings of any Foreign Subsidiary (as determined for United
States federal income tax purposes) to be treated as a deemed dividend to the
Borrower or any Domestic Subsidiary for U.S. federal income tax purposes or such
other circumstances no longer subject the Borrower or any Domestic Subsidiary to
liability for any additional United States income taxes by virtue of Section 956
of the Code or any other applicable provision of the Code (“CFC Pledge
Restrictions”), unless (x) counsel for the Company reasonably acceptable to the
Administrative Agent provides, within 60 days after such written request of the
Administrative Agent, a written opinion addressed to the Borrower and the
Administrative Agent, in form and substance mutually satisfactory to the
Borrower and the Administrative Agent to the effect that, with respect to any
direct Foreign Subsidiary of any Loan Party that has not already had all of the
Equity Interests issued by it pledged pursuant to the Collateral Documents, a
pledge of more than 66.0% of the total combined voting power of all classes of
Equity Interests of such Foreign Subsidiary entitled to vote could reasonably be
expected, despite such Change in Law, to continue to be subject to a CFC Pledge
Restriction, then (y) that portion of such Foreign Subsidiary’s outstanding
Equity Interests issued by such Foreign Subsidiary not theretofore pledged
pursuant to the relevant Collateral Document shall be pledged to the Collateral
Trustee for the benefit of the Secured Parties pursuant to a supplement to the
relevant Collateral Document (or another pledge agreement in substantially
identical form, if needed) to the extent that entering into such Collateral
Document is permitted by the Laws of the respective foreign jurisdiction and
with all documents delivered pursuant to this Section 6.13(c) to be in form,
scope and substance reasonably satisfactory to the Collateral Trustee.

 

Section 6.14           Taxes.  The Parent will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, may reasonably be expected to become a lien or
charge upon any properties of the Parent or its Subsidiaries not otherwise
permitted under this Agreement; provided, that, neither the Parent nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

 

Section 6.15           End of Fiscal Years; Fiscal Quarters.  The Borrower will
cause (i) its and Parent’s fiscal year to end on or about December 31 of each
calendar year and (ii) its and Parent’s fiscal quarters to end on or about
March 31, June 30, September 30 and December 31 of each calendar year, in each
case unless otherwise approved by the Administrative Agent.

 

Section 6.16           Material Contracts.  Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, comply with all the terms and
provisions of each Material Contract, except to the extent such failure to
comply would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.17           Ratings.  The Parent and the Borrower shall use
reasonable efforts to maintain at all times corporate family ratings from
Moody’s and corporate credit ratings from S&P.  The Borrower will promptly
notify the Administrative Agent in the event of a downgrade in any of the
foregoing ratings.

 

60

--------------------------------------------------------------------------------


 

Section 6.18                                Compliance with Terms of
Leaseholds.  Each Loan Party shall, and shall cause each of its Material
Subsidiaries to, comply with all material obligations in respect of all leases
of real property to which the Loan Parties or their respective Subsidiaries is a
party, except to the extent such failure to comply would not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.19                                Collateral Access Agreements. 
During the 60 day period following the Effective Date, the Borrower shall use
commercially reasonable efforts to obtain collateral access agreements, in form
and substance reasonably satisfactory to the Collateral Trustee, for any
Collateral Access Leases, in each case executed by the lessor under the
applicable real property lease.  Notwithstanding anything to the contrary in
this Agreement, if the Borrower shall fail to obtain the collateral access
agreement with respect to any such real property lease within the specified time
period, after using commercially reasonable efforts to do so, the Borrower shall
have no further obligation to execute and deliver to the Collateral Trustee the
same and the condition set forth in this Section 6.19 with respect thereto shall
be deemed to be satisfied by the Borrower.  The Borrower shall promptly, upon
request, provide the Administrative Agent with a report in reasonable detail
summarizing the commercially reasonable efforts undertaken to obtain the
collateral access agreements referenced in this Section 6.19.

 

Section 6.20                                Disclosure of Material Inside
Information.  In the event that any information delivered by any Loan Party or
any Subsidiary thereof to the Administrative Agent or any Lender (or their
respective representatives or counsel) under any of the Loan Documents or
otherwise in connection with the Transaction constitutes material non-public
information, upon the request of the Administrative Agent or such Lender, the
Parent will promptly publicly disclose such material non-public information on a
Form 8-K filed with the SEC; provided, however, that notwithstanding the
foregoing, information delivered by any Loan Party or any Subsidiary thereof to
the Administrative Agent or any Lender pursuant to Section 6.02(d)(ii) shall not
be subject to the foregoing disclosure requirement.

 

Section 6.21                                Delivery of Updated Insurance
Certificates and Endorsements.  Within 30 days following the Effective Date, the
Loan Parties shall provide the Administrative Agent with evidence of the
insurance coverage for the Loan Parties required under Section 6.07 of this
Agreement naming the Collateral Trustee as an additional insured and as loss
payee, together with endorsements and certificates reflecting the Loan Parties’
compliance with Section 4.12 of the Pledge and Security Agreement.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, or
any Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, the Loan Parties shall not, nor shall they permit any of
their Subsidiaries to, directly or indirectly:

 

Section 7.01                                Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)                                  Liens pursuant to any Loan Document,
including Liens to secure the Senior Notes under the terms of the Collateral
Documents;

 

61

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01(b);

 

(c)                                  Liens for taxes, assessments or
governmental charges which are not overdue for a period of more than thirty (30)
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

 

(d)                                 statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens arising in the ordinary course of business which
secure amounts not overdue for a period of more than thirty (30) days or, if
more than thirty (30) days overdue, are unfiled (or if filed have been
discharged or stayed) and no other action has been taken to enforce such Lien or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation and (ii) pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(f)                                    Deposits or pledges of cash or Cash
Equivalents to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), and obligations in respect of letters of credit or
bank guarantees providing credit enhancement for any of the foregoing, incurred
in the ordinary course of business in an aggregate amount not to exceed
$25,000,000;

 

(g)                                 easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent,
the Borrower or any Material Subsidiary;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 9.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(e)(i) or (ii); provided, that, (i) such Liens attach
concurrently with or within 120 days after the acquisition, construction,
repair, replacement or improvement (as applicable) of the property subject to
such Liens, (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, replacements thereof and additions
and accessions to such property and the proceeds and the products thereof and
customary security deposits, and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;

 

(j)                                     leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Parent, the Borrower or any Material Subsidiary or (ii) secure any Indebtedness;

 

(k)                                  Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment constituting a Permitted
Investment or permitted pursuant to Section 7.06 to be applied

 

62

--------------------------------------------------------------------------------


 

against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(l)                                     Liens in favor of any Loan Party or any
Subsidiary securing Indebtedness permitted under Sections 7.03(d), (i) and (l);
provided, that, no such Lien on assets of Loan Parties shall be permitted to
secure Indebtedness owed by a Loan Party to any Non-Loan Party Subsidiary;

 

(m)                               Liens existing on property at the time of its
acquisition or existing on the property of any Person at the time such Person
becomes a Subsidiary, in each case after the date hereof; provided, that,
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

 

(n)                                 any interest or title of a lessor or
sublessor under operating leases or subleases entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business;

 

(o)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of a Loan Party
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or its Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

 

(p)                                 any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Parent, the Borrower or any Material Subsidiary;

 

(q)                                 Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit issued for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods; or

 

(r)                                    the modification, replacement, renewal or
extension of any Lien permitted by clauses (b), (i) and (m) of this
Section 7.01; provided, that, (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien, and (B) proceeds and products thereof;
and (ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

 

(s)                                  ground leases in respect of real property
on which facilities owned or leased by a Loan Party or any of its Subsidiaries
are located;

 

(t)                                    Liens on property of a Non-Loan Party
securing Indebtedness of Non-Loan Parties permitted to be incurred by
Section 7.03;

 

(u)                                 Liens solely on any cash earnest money
deposits made by a Loan Party or any of its Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

 

63

--------------------------------------------------------------------------------


 

(v)                                 Liens securing Indebtedness permitted
pursuant to Section 7.03(n); and

 

(w)                               licenses of patents, trademarks and other
Intellectual Property rights granted by a Loan Party and its Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of such Loan Party or such Subsidiary.

 

Section 7.02                                [Reserved]

 

Section 7.03                                Indebtedness.  Create, incur, assume
or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness of the Loan Parties under the
Loan Documents;

 

(b)                                 Indebtedness of the Parent, the Borrower and
any of its Subsidiaries under the Senior Notes and any Permitted Refinancing
with respect thereto, provided that the aggregate principal amount of such
Indebtedness shall not exceed $300,000,000 at any time (plus the amount of any
reasonable and documented fees, commissions, discounts and other costs and
expenses associated with any Permitted Refinancing of the Senior Notes, and any
prepayment premiums);

 

(c)                                  Guarantee Obligations of the Parent and its
Subsidiaries in respect of Indebtedness of the Borrower or any Subsidiary
otherwise permitted hereunder (except that a Non-Loan Party may not, by virtue
of this Section 7.03(c), guarantee Indebtedness that such Non-Loan Party could
not otherwise incur under this Section 7.03 and a Loan Party may not, by virtue
of this Section 7.03(c), guaranty Indebtedness of a Non-Loan Party); provided,
that, if the Indebtedness being guaranteed is subordinated to the Obligations,
such Guarantee Obligation shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(d)                                 Indebtedness of any Subsidiary to a Loan
Party or to any other Subsidiary, or of  a Loan Party to any Subsidiary (except
that a Non-Loan Party may not, by virtue of this Section 7.03(d), incur, assume
or suffer to exist any Indebtedness owed to a Loan Party); provided, that
(i) all such Indebtedness shall be evidenced by promissory notes and, except
with respect to any Indebtedness owing to any Non-Loan Party, all such notes
shall be subject to the Collateral and Guarantee Requirement and shall be
pledged to the Collateral Trustee as security for the Obligations hereunder and
(ii) except with respect to intercompany Indebtedness among Non-Loan Parties,
all such Indebtedness shall be unsecured and subordinated in right of payment to
the payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that is reasonably
satisfactory to the Administrative Agent;

 

(e)                                  (i) Existing Indebtedness with respect to
Capitalized Leases and purchase money Indebtedness; (ii) Indebtedness with
respect to Capitalized Leases and purchase money Indebtedness incurred after
March 31, 2011, provided, that, (x) the aggregate outstanding principal amount
of Capitalized Leases and purchase money Indebtedness incurred pursuant to this
clause (ii) shall not exceed $10,000,000 at any time, and (y) any such
Indebtedness (1) in the case of Capitalized Leases or purchase money
Indebtedness, shall be secured by the asset subject to such Capitalized Leases
or acquired asset in connection with the incurrence of such Indebtedness, as the
case may be, and (2) in the case of purchase money Indebtedness, shall
constitute not greater than 75% of the aggregate consideration paid with respect
to such asset; and (iii) Permitted Refinancings of any Capitalized Leases and
purchase money Indebtedness permitted by Section 7.03(e)(i) or (ii);

 

64

--------------------------------------------------------------------------------


 

(f)                                    Indebtedness in respect of Swap Contracts
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

 

(g)                                 Indebtedness in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding assumed in
connection with any Acquisition constituting a Permitted Investment or permitted
by Section 7.06, provided, that, such Indebtedness (i) was not incurred in
contemplation of such Acquisition, (ii) is secured only by the assets acquired
in the applicable Acquisition (including any acquired Equity Interests), and
(iii) both immediately prior and after giving effect thereto no Default shall
exist or result therefrom;

 

(h)                                 Existing Indebtedness other than Capitalized
Leases and purchase money Indebtedness;

 

(i)                                     Cash Management Obligations and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts incurred in the ordinary course;

 

(j)                                     Indebtedness incurred by the Parent or
any of its Subsidiaries in respect of letters of credit, bank guarantees,
banker’s acceptances, warehouse receipts or similar instruments or premium
financing arrangements incurred, issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(k)                                  obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Parent or any of its Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

(l)                                     Indebtedness of a Non-Loan Party owed to
a Loan Party which constitutes a Permitted Investment of such Loan Party or an
Investment of such Loan Party permitted by Section 7.06;

 

(m)                               Indebtedness of a Non-Loan Party owed to any
Person other than a Loan Party in an aggregate principal amount not to exceed
$15,000,000 at any one time outstanding; and

 

(n)                                 additional Indebtedness (whether or not
secured) in an aggregate principal amount not to exceed at any one time
outstanding $10,000,000.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (n) above, the Loan Parties shall,
in their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided, that, all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03.

 

65

--------------------------------------------------------------------------------


 

Section 7.04                                Fundamental Changes.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 

(a)                                  any Subsidiary (other than the Borrower)
may merge with (i) the Parent or the Borrower; provided, that, the Parent or the
Borrower, as applicable, shall be the continuing or surviving Person, or
(ii) any one or more other such Subsidiaries; provided, that, when any such
Subsidiary that is a Loan Party is merging with another such Subsidiary, a Loan
Party shall be the continuing or surviving Person;

 

(b)                                 any Subsidiary that is not a Loan Party may
merge or consolidate with or into any other Subsidiary that is not a Loan Party;

 

(c)                                  any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Parent or another Subsidiary; provided, that, if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) to the extent constituting an Investment, such Investment must
(x) constitute a Permitted Investment or (y) be a permitted Investment in or
Indebtedness of a Subsidiary which is not a Loan Party in accordance with
Section 7.06 and Section 7.03, respectively;

 

(d)                                 so long as no Default exists or would result
therefrom, the Parent or the Borrower may merge with any other Person in order
to effect an Investment permitted pursuant to Section 7.06; provided, that, the
Parent or the Borrower, as applicable, shall be the continuing or surviving
corporation and, together with each of its Subsidiaries, shall have complied
with the Collateral and Guarantee Requirements and the requirements of
Section 6.11;

 

(e)                                  so long as no Default exists or would
result therefrom, any Subsidiary (other than the Borrower) may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.06; provided, that, the continuing or surviving Person shall be a
Subsidiary, which, together with each of its Subsidiaries, shall have complied
with the Collateral and Guarantee Requirements and the requirements of
Section 6.11; and

 

(f)                                    so long as no Default exists or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.04(c) or Section 7.05, may be effected.

 

Section 7.05                                Disposition.  Make any Disposition
or enter into any agreement to make any Disposition, except:

 

(a)                                  Dispositions of obsolete, worn out or
surplus property, whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Loan Parties and their Subsidiaries;

 

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business (including allowing any registrations
or any applications for registration of any immaterial Intellectual Property to
lapse or go abandoned in the ordinary course of business);

 

(c)                                  Dispositions in the ordinary course of
business of motor vehicles and other equipment to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (ii) the proceeds of such
Disposition are promptly

 

66

--------------------------------------------------------------------------------


 

applied to the purchase price of similar replacement property (which replacement
property is actually promptly purchased);

 

(d)                                 Dispositions of property to the Parent, the
Borrower or a Subsidiary; provided, that, if the transferor of such property is
a Loan Party (i) the transferee thereof must be a Loan Party or (ii) to the
extent such transaction constitutes an Investment, such transaction is a
Permitted Investment or is otherwise permitted under Section 7.06;

 

(e)                                  Dispositions permitted by Section 7.04 and
Section 7.06 and Liens permitted by Section 7.01;

 

(f)                                    Dispositions in the ordinary course of
business of Cash Equivalents;

 

(g)                                 licenses granted to a Person of selected
data from the Parent’s and/or any Subsidiary’s data library in exchange for
ownership of separate seismic data supplied by such Person, licenses of
inventory or data assets, sales or grants of licenses or sublicenses to use any
inventory, patents, trade secrets, know-how and other intellectual property, and
other leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and consistent with past practice or which do not materially
interfere with the business of the Parent and its Subsidiaries;

 

(h)                                 transfers of property subject to Casualty
Events for salvage value following receipt of the Net Cash Proceeds of such
Casualty Event;

 

(i)                                     Dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof, including, without limitation, the factoring of accounts receivable by
Non-Loan Parties;

 

(j)                                     the unwinding of any Swap Contract
pursuant to its terms;

 

(k)                                  (i) Permitted Sale Leasebacks consummated
as part of a Permitted Refinancing of any Capitalized Lease entered into in
accordance with Section 7.03(e), and (ii) other Permitted Sale Leasebacks in an
aggregate amount not to exceed $10,000,000 over the term of this Agreement
(provided that all obligations under any lease entered into as a part of a
Permitted Sale Leaseback that is treated as an operating lease for financial
accounting purposes shall, for all purposes of this clause (k) and
Section 7.03(e), be deemed to be Indebtedness under a Capitalized Lease to the
extent such obligations would have been classified as liabilities on a balance
sheet of the lessee prepared in accordance with GAAP had such operating lease
been a Capitalized Lease);

 

(l)                                     any Disposition of other assets if the
aggregate fair market value of such assets and all other assets Disposed of
during the Test Period ended on the last day of the month in which such
Disposition occurs does not exceed $10,000,000; provided, that, (i) the purchase
price paid to the Loan Party or such Subsidiary for such asset shall be no less
than the fair market value of such asset at the time of such sale and (ii) not
less than 75% of the consideration for such disposition shall be paid in cash;
and

 

(m)                               Dispositions of any assets acquired pursuant
to an Acquisition permitted under Section 7.06;

 

provided, that, if any Disposition permitted hereunder results in the
realization or receipt by the Parent or any Subsidiary of Net Cash Proceeds,
such Net Cash Proceeds shall be applied in accordance with the requirements of
Section 2.05(b).

 

67

--------------------------------------------------------------------------------


 

Section 7.06                                Restricted Payments.

 

(a)                                  (i) declare or pay (without duplication)
any dividend or make any other payment or distribution on account of the
Parent’s or any of its Subsidiaries’ Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation involving
the Parent or any of its Subsidiaries) or to the direct or indirect holders of
the Parent’s or any of its Subsidiaries’ Equity Interests in their capacity as
such (other than dividends, payments or distributions (x) payable in Equity
Interests (other than Disqualified Equity Interests) of the Parent or (y) to the
Parent or a Subsidiary of the Parent); (ii) purchase, redeem or otherwise
acquire or retire for value (including, without limitation, in connection with
any merger or consolidation involving the Parent or any of its Subsidiaries) any
Equity Interests of the Parent or any Subsidiary thereof held by Persons other
than the Parent or any of its Subsidiaries; (iii) make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value, any Indebtedness that is subordinated to the Loans or any Guaranty
(“Subordinated Debt”), except (A) a payment of interest or principal at the
Stated Maturity thereof or (B) the purchase, repurchase or other acquisition of
any such Indebtedness in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase or other acquisition; or (iv) make any
Restricted Investment (all such payments and other actions set forth in
clauses (i) through (iv) above being collectively referred to as “Restricted
Payments”), unless, at the time of and after giving effect to such Restricted
Payment:

 

(1)                                  no Default shall have occurred and be
continuing or would occur as a consequence thereof;

 

(2)                                  the Parent would, at the time of such
Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, have a Fixed Charge Coverage Ratio of at least 2.0 to 1; and

 

(3)                                  such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Parent and its
Subsidiaries after the Effective Date, excluding Restricted Payments permitted
by clauses (iii), (iv), (v) and (vi) of Section 7.06(b), is less than the sum,
without duplication, of:

 

(aa)                            50% of the Consolidated Net Income of the Parent
for the period (taken as one accounting period) from the beginning of the first
fiscal quarter commencing after the Effective Date to the end of the Parent’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus

 

(bb)                          100% of the aggregate net cash proceeds (or the
aggregate fair market value of any property or assets (such fair market value as
determined in the good faith reasonable judgment of the Parent)) received since
the Effective Date as a contribution to the common equity capital of the Parent
or from the issue or sale of Equity Interests (other than Disqualified Equity
Interests) of the Parent or from the incurrence of Indebtedness of the Parent or
the Company that has been converted into or exchanged for such Equity Interests
(other than Equity Interests sold to, or Indebtedness held by, a Subsidiary of
the Parent), excluding net cash proceeds used to permanently prepay the Loans,
plus

 

(cc)                            with respect to Restricted Investments made by
the Parent and its Subsidiaries after the Effective Date, an amount equal to the
net reduction in such

 

68

--------------------------------------------------------------------------------


 

Restricted Investments in any Person resulting from repayments of loans or
advances, or other transfers of assets, in each case to the Parent or any
Subsidiary or from the net cash proceeds from the sale of any such Restricted
Investment (except, in each case, to the extent any such payment or proceeds are
included in the calculation of Consolidated Net Income) or from the release of
any Guarantee Obligations (except to the extent any amounts are paid in respect
of such Guarantee Obligations), not to exceed, in each case, the amount of
Restricted Investments previously made by the Parent or any Subsidiary in such
Person after the Effective Date.

 

(b)                                 The preceding provisions shall not prohibit,
so long as, in the case of clauses (vii) and (ix) below, no Default has occurred
and is continuing or would be caused thereby:

 

(i)                                     the payment of any dividend within 60
days after the date of declaration thereof, if at said date of declaration such
payment would have complied with the provisions of this Agreement;

 

(ii)                                  the payment of any dividend by a
Subsidiary of the Parent to the holders of its Common Equity Interests on a pro
rata basis;

 

(iii)                               the redemption, repurchase, retirement,
defeasance or other acquisition of any subordinated Indebtedness of any Loan
Party or of any Equity Interests of the Parent or any Subsidiary in exchange
for, or out of the net cash proceeds of a contribution to the common equity
capital of the Parent or a substantially concurrent sale (other than to a
Subsidiary of the Parent) of Equity Interests (other than Disqualified Equity
Interests) of the Parent; provided, that, the amount of any such net cash
proceeds that are utilized for any such redemption, repurchase, retirement,
defeasance or other acquisition shall be excluded from Section 7.06(a)(3)(bb);

 

(iv)                              the defeasance, redemption, repurchase or
other acquisition of Indebtedness subordinated to the Loans and Guaranties with
the net cash proceeds from an incurrence of any Permitted Refinancing in respect
thereof;

 

(v)                                 Investments acquired as a capital
contribution to Parent, or in exchange for, or out of the net cash proceeds of a
substantially concurrent sale (other than to a Subsidiary of the Parent) of,
Equity Interests (other than Disqualified Equity Interests) of the Parent;
provided, that, the amount of any such net cash proceeds that are utilized for
any such acquisition or exchange shall be excluded from Section 7.06(a)(3)(bb);

 

(vi)                              the repurchase of Equity Interests deemed to
occur upon the exercise of options or warrants to the extent that such Equity
Interests represents all or a portion of the exercise price thereof;

 

(vii)                           the repurchase, redemption or other acquisition
or retirement for value of any Equity Interests of the Parent held by any
current or former employee or director of the Parent (or any of its
Subsidiaries) pursuant to the terms of any employee equity subscription
agreement, stock option agreement, restricted stock or similar agreement entered
into in the ordinary course of business; provided, that, the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests in
any calendar year will not exceed $2,000,000 (with unused amounts for each year
commencing with 2011 carried over to subsequent years);

 

(viii)                        the payment of cash in lieu of the issuance of
fractional shares of Equity Interests upon conversion or exchange of securities
convertible into or exchangeable for Equity

 

69

--------------------------------------------------------------------------------


 

Interests of the Parent; provided, that, any such cash payment shall not be for
the purpose of evading the limitations of this covenant (as determined in good
faith by the board of directors of the Parent);

 

(ix)                                other Restricted Payments in an aggregate
amount not to exceed $5,000,000;

 

(x)                                   the repurchase of any Subordinated
Indebtedness at a purchase price not greater than 101% of the principal amount
thereof in the event of a change of control pursuant to a provision no more
favorable to the holders thereof than those provided in Section 2.06(c),
provided, that, in each case, prior to the repurchase the Borrower has fully
complied with its obligations under such Section; and

 

(xi)                                any Investment by a Loan Party in a Non-Loan
Party so long as (A) such Investment is made in the ordinary course of business,
or (B) at the time such Investment is made, and after giving effect thereto, the
Net Investment in Loan Parties is greater than zero.

 

(c)                                  The amount of all Restricted Payments
(other than cash) shall be the Fair Market Value on the date of the Restricted
Payment of the asset(s) or securities proposed to be transferred or issued to or
by the Parent or such Subsidiary, as the case may be, pursuant to the Restricted
Payment.  Not later than the date of making any Restricted Payment, the Parent
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Parent stating that such Restricted Payment is permitted and setting
forth the basis upon which the calculations required by this Section 7.06 were
made, together with a copy of any opinion or appraisal required by this
Agreement.

 

Section 7.07                                Change in Nature of Business. 
Engage in any line of business or activity other than a Permitted Business.

 

Section 7.08                                Transactions with Affiliates.  Enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than:

 

(a)                                  transactions on terms substantially as
favorable to such Loan Party or such Subsidiary as would be obtainable by such
Loan Party or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate;

 

(b)                                 [Reserved];

 

(c)                                  equity issuances, repurchases, redemptions,
retirements or other acquisitions or retirements of Equity Interests by the
Borrower or any Subsidiary permitted under Section 7.06;

 

(d)                                 transactions by and among (i) the Parent
and/or any of its Subsidiaries to the extent expressly permitted by this
Article VII, (ii) Loan Parties, (iii) Non-Loan Parties, and (iv) one or more
Loan Parties and one or more Non-Loan Parties in connection with the provision
of goods or services related to a Permitted Business, with amounts owed in
connection therewith being established by the Borrower in the exercise of its
reasonable discretion and in a manner consistent with applicable U.S. transfer
pricing standards for such transactions;

 

(e)                                  employment and severance arrangements
between the Parent or any of its Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements;

 

70

--------------------------------------------------------------------------------

 


 

(f)                                    the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers, employees and consultants of the Parent and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Parent and its Subsidiaries; and

 

(g)                                 dividends permitted under Section 7.06.

 

Section 7.09                                Prepayments, Etc. of Senior Notes;
Amendments or Modification to Senior Note Documents.

 

(a)                                  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Senior Notes or any Permitted Refinancing in respect thereof, except:
(i) regularly scheduled or required repayments or redemptions of the Senior
Notes or such Permitted Refinancing and (ii) prepayment of the Senior Notes with
proceeds of Indebtedness constituting a Permitted Refinancing or the issuance of
Qualified Equity Interests.

 

(b)                                 Amend, modify or change in any manner
material and adverse to the Lenders (including by way of any Permitted
Refinancing in respect of the Senior Notes) any term or condition of the Senior
Note Documents without the consent of the Required Lenders.

 

Section 7.10                                Negative Pledge.  Enter into or
suffer to exist, or permit any of its Subsidiaries to enter into or suffer to
exist, any agreement prohibiting or conditioning the creation or assumption of
any Lien upon any of its property or assets except (a) the Loan Documents, the
Senior Note Documents, and any other agreements in favor of the Collateral
Trustee or (b) prohibitions or conditions (i) under any purchase money or
Indebtedness permitted by Section 7.03(e) solely to the extent that the
agreement or instrument governing such Indebtedness prohibits a Lien on the
property acquired with the proceeds of such Indebtedness, (ii) under any
Capitalized Lease permitted by Section 7.03(e) solely to the extent that such
Capitalized Lease prohibits a Lien on the property subject thereto, (iii) by
reason of customary provisions restricting pledges, assignments, subletting or
other transfers contained in leases, licenses and similar agreements entered
into in the ordinary course of business (provided that such restrictions are
limited to the property or assets subject to such leases, licenses or similar
agreements, as the case may be), (iv) under any agreement entered into with
respect to any multi-client data library transaction to the extent that such
agreement prohibits or restricts any Loan Party or its Subsidiaries from
granting liens or security interests on or pledges of any such data or any
deposit or securities accounts or the funds or other investment property held
therein which constitutes prepayments by a client for such client’s respective
share of the costs associated with such data library or of the price to be paid
by such client for a license or other right to use such data, or (v) under any
Indebtedness outstanding on the date any Person first becomes a Subsidiary of
the Parent (so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Parent).

 

Section 7.11                                Partnerships, Etc.  Become a general
partner in any general or limited partnership, or permit any of its Subsidiaries
to do so, other than any Subsidiary the sole assets of which consist of its
interest in such partnership.

 

Section 7.12                                Amendments to Constitutive
Documents.  Amend, or permit any of its Subsidiaries to amend, its certificate
of incorporation or bylaws or other constitutive documents in a manner material
and adverse to the Lenders and the Agents.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

[RESERVED]

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 9.01                                Events of Default.  Any of the
following events referred to in any of clauses (a) through (l) inclusive of this
Section 9.01 shall constitute an “Event of Default”:

 

(a)                                  Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

 

(b)                                 Specific Covenants.  The Parent or the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Section 2.09(d), Section 6.03(a), Section 6.05 (solely with respect to
the Borrower), Section 6.12 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 9.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof by the Administrative Agent or
the Required Lenders; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, in the
Registration Rights Agreement, or in any document required to be delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Subsidiary (A) fails to make any payment beyond the applicable grace period with
respect thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, all such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem all such Indebtedness to be made, prior to its stated
maturity; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of the Material Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material

 

72

--------------------------------------------------------------------------------


 

part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for sixty (60) calendar days; or an order for
relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process in respect of a
claim in excess of the Threshold Amount is issued or levied against all or any
material part of the property of the Loan Parties, taken as a whole, and is not
released, vacated, stayed or fully bonded within sixty (60) days after its issue
or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or ERISA
Affiliate under Title IV of ERISA in an aggregate amount which would reasonably
be expected to exceed the Threshold Amount, (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to exceed the Threshold Amount, (iii) any Loan
Party or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
reorganization or termination the aggregate annual contributions of the Loan
Parties and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an aggregate amount which would
reasonably be expected to exceed the Threshold Amount; or (iv) a termination,
withdrawal or noncompliance with applicable law or plan terms or termination,
withdrawal or other event similar to an ERISA Event occurs with respect to a
Foreign Plan that would reasonably be expected to exceed the Threshold Amount;
or

 

(j)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or the satisfaction in full of all the Obligations and termination of
the Aggregate Commitments, ceases to be in full force and effect; or any Loan
Party contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document (other than as a result of repayment in
full of the Obligations and termination of the Aggregate Commitments), or
purports to revoke or rescind any Loan Document; or

 

(k)                                  [Reserved]; or

 

(l)                                     Liens.  Any Collateral Document or
financing statement after delivery thereof pursuant to Section 4.01 or
Section 6.11 and, to the extent applicable, timely and proper filing thereof
with applicable authorities, shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority lien on and
security interest in the Collateral having an aggregate fair market value in
excess of $250,000 purported to be covered thereby, except to the extent that
any such loss of perfection or priority results from the failure of the
Administrative Agent and the Collateral

 

73

--------------------------------------------------------------------------------


 

Trustee to maintain possession of certificates actually received by it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements in the applicable jurisdictions
as required under the UCC to continue the perfection of such security interest
or the equivalent in the applicable jurisdiction.

 

Section 9.02                                Remedies Upon Event of Default.  If
any Event of Default occurs and is continuing, the Administrative Agent may and,
at the request of the Required Lenders, shall take any or all of the following
actions:

 

(a)                                  declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable Law;

 

provided, that upon the occurrence of an Event of Default under
Section 9.01(f) with respect to the Borrower, the commitment of each Lender to
make Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of any
Agent or any Lender.

 

Section 9.03                                Application of Funds.  If the
circumstances described in Section 2.12(g) have occurred, or after the exercise
of remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable), including in any bankruptcy or insolvency
proceeding, any amounts received on account of the Obligations shall be applied
by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal or face amounts of the Loans, Swap Termination Value under Secured
Hedge Agreements or Cash Management Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

74

--------------------------------------------------------------------------------


 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 10.01                          Appointment and Authorization of Agents.

 

(a)                                  Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Notwithstanding any provision contained in this Agreement providing for any
action in the Administrative Agent’s reasonable discretion or approval of any
action or matter in the Administrative Agent’s reasonable satisfaction, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loans Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law.  The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, any other Loan
Party or any of their respective Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any other Agent-Related
Person in any capacity.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other

 

75

--------------------------------------------------------------------------------


 

Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender and a potential Hedge Bank or Cash Management Bank)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest, charge or other Lien created by
the Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X (including Section 10.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

(c)                                  U.S. Bank National Association shall act as
the “collateral trustee” under the Loan Documents, and each of the Lenders (in
its capacities as a Lender and a potential Hedge Bank or Cash Management Bank)
hereby acknowledges the appointment and authorization of U.S. Bank National
Association by the Administrative Agent as a “Secured Party” pursuant to and in
respect of the Collateral Trust and Intercreditor Agreement to act as the agent
of (and to hold any security interest, charge or other Lien created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, U.S. Bank National Association, as “collateral trustee” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X (including Section 10.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral trustee” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

Section 10.02                          Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through such Affiliates,
agents, sub-agents, employees or attorneys-in-fact as shall be deemed necessary
by the Administrative Agent, and shall be entitled to advice of counsel, both
internal and external, and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct.

 

Section 10.03                          Liability of Agents.  No Agent-Related
Person shall (a) be liable to any Lender for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in

 

76

--------------------------------------------------------------------------------


 

any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

Section 10.04                          Reliance by Agents.

 

(a)                                  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

 

Section 10.05                          Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default”.  The Administrative Agent
will promptly notify the Lenders of its receipt of any such notice.  The
Administrative Agent shall take such action with respect to any Event of Default
as may be directed by the Required Lenders in accordance with Article IX;
provided, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 10.06                          Credit Decision; Disclosure of
Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any

 

77

--------------------------------------------------------------------------------


 

representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

Section 10.07                          Indemnification of Agents.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities to the extent incurred by it;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final non-appealable judgment of a court of competent
jurisdiction; provided, that, no action taken in accordance with the directions
of the Required Lenders (or such other number or percentage of the Lenders as
shall be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.07.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 10.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower;
provided, that, such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, if any. 
The undertaking in this Section 10.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 10.08                          Agents in their Individual Capacities. 
Whitebox and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Whitebox were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Whitebox or its Affiliates may receive information regarding any
Loan Party or any Affiliate of a Loan Party (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, if any, Whitebox shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent, and if Whitebox at
any time holds any Loans the terms “Lender” and “Lenders” will include Whitebox
in its individual capacity.

 

Section 10.09                          Successor Agents.  The Administrative
Agent may resign as the Administrative Agent upon thirty (30) days’ notice to
the Lenders and the Borrower.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint a successor agent for the Lenders,
which appointment of a successor agent, if such successor agent is an Ineligible
Person, shall require the consent of the Borrower.  If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and, if no Default has occurred and is continuing, the Borrower, a successor
agent from among the Lenders.  If the Administrative Agent becomes a Defaulting
Agent, the Borrower may at its option appoint a successor agent to replace the
Defaulting Agent, and such successor agent shall be appointed from among the
Lenders; provided, that such Lender is (a) an Initial Lender (or any Affiliate
or Approved Fund of an Initial Lender) or (b) a commercial bank organized under
the Laws of the United States, any State thereof or the District of Columbia or
any other country that is a member of the Organization for Economic Cooperation
and Development, so long as such bank will act in such capacity through a branch
or agency located in the United States and has combined capital and surplus of
at least $1,000,000,000.  Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as the
Administrative Agent shall be terminated.  After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article X and Section 11.04 and Section 11.05 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Lenders assuming the role of
Administrative Agent as specified in the immediately preceding sentence shall
assume the rights and obligations of the Administrative Agent (including the
indemnification provisions set forth in Section 10.07) as if each such Lender
were the Administrative Agent.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to (a) continue the perfection of the Liens granted
or purported to be granted by the Collateral Documents or (b) otherwise ensure
that the Collateral and Guarantee Requirement is satisfied, the Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents.

 

79

--------------------------------------------------------------------------------


 

Section 10.10                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the Agents
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.09 and Section 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due to the Administrative Agent under
Section 2.09 and Section 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 10.11                          Release of Collateral and Guaranty.

 

(a)                                  The Lenders irrevocably agree that any Lien
on any property granted to or held by the Collateral Trustee under any Loan
Document for the benefit of the Secured Parties shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) obligations under Secured Hedge Agreements not yet
due and payable, (B) Cash Management Obligations not yet due and payable and
(C) contingent indemnification obligations not yet accrued and payable),
(ii) upon the sale, lease, transfer or other disposition of such property
(including, without limitation, as a result of the sale, in accordance with the
terms of the Loan Documents, of the Loan Party that owns such property) in
accordance with the terms of the Loan Documents, (iii) subject to Section 11.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (b) below.  The Collateral Trustee will, at the
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such property
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Loan Documents.

 

(b)                                 That any Guarantor shall be automatically
released from its obligations under the Guaranty (i) if,  in the case of any
Subsidiary, such Person ceases to be a Material Subsidiary of the

 

80

--------------------------------------------------------------------------------


 

Parent (as certified by a Responsible Officer and subject to the maximum
aggregate percentage in respect of Immaterial Subsidiaries specified in the
definition of Immaterial Subsidiary) and the Borrower notifies the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guaranty or (ii) upon the termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) obligations under Secured Hedge Agreements not yet due and payable, (B) Cash
Management Obligations not yet due and payable and (C) contingent
indemnification obligations not yet accrued and payable).

 

Section 10.12                          [Reserved]

 

Section 10.13                          Appointment of Supplemental
Administrative Agents.

 

(a)                                  It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, collateral trustee, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Administrative Agent” and collectively as
“Supplemental Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article X and
of Section 11.04 and Section 11.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

81

--------------------------------------------------------------------------------

 


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                 Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:

 

(a)           no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders (other than any Lender that is, at such time, a
Defaulting Lender), do any of the following at any time:

 

(i)            change the percentage of (x) the Revolving Credit Commitments or
(y) the aggregate unpaid principal amount of Loans that, in each case, shall be
required for the Lenders or any of them to take any action hereunder,

 

(ii)           release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Obligations owing to the Agents and
the Lenders under the Guaranties) if such release or limitation is in respect of
all or substantially all of the value of the Guaranties to the Lenders,

 

(iii)          release all or substantially all of the Collateral in any
transaction or series of related transactions, or

 

(iv)          amend any provision of this Section 11.01, the definition of
“Required Lenders” or “ Pro Rata Share,” Section 2.05(c), Section 2.06(a)(iv) or
Section 9.03;

 

(b)           no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders and each Lender specified below for such
amendment, waiver or consent:

 

(i)              increase or extend the Revolving Credit Commitments of a Lender
without the consent of such Lender,

 

(ii)             reduce the principal of, or stated rate of interest on, or
stated premium payable on, the Loans owed to a Lender or any fees or other
amounts stated to be payable hereunder or under the other Loan Documents to such
Lender without the consent of such Lender, or

 

(iii)            postpone any date scheduled for any payment of principal of, or
interest on, the Loans pursuant to Section 2.07 or Section 2.08, or any date
scheduled for any payment of fees under Section 2.09, in each case payable to a
Lender without the consent of such Lender, and

 

(c)           no amendment, waiver or consent shall change or amend any
provision of Section 2.13 without the consent of the Lenders holding at least 66
2/3% of the Total Facility Exposure, but excluding any Defaulting Lenders;

 

82

--------------------------------------------------------------------------------


 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

 

Notwithstanding anything to the contrary contained in this Section 11.01, any
Collateral Documents may be in a form reasonably determined by the
Administrative Agent acting on the advice of counsel and may be, together with
this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent acting on the advice of counsel at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment, supplement or waiver is delivered in order to (i) cure ambiguities,
omissions, mistakes or defects or (ii) cause such Collateral Agreement to be
consistent with this Agreement and the other Loan Documents.

 

Section 11.02                 Notices and Other Communications; Facsimile and
Electronic Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission) (and, as to service of
process, only in writing and in accordance with applicable law) and, to the
extent set forth in Section 11.02(e), in an electronic medium and delivered as
set forth in Section 11.02(e).  All such written notices shall be mailed, faxed
or delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties from time to time; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (or, in the case of the Initial Lenders, on Schedule 11.02) or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower
and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 11.02(e)), when delivered; provided, that, notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours.  In no event shall a voice mail message be effective as a
notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or electronic
transmission of a .pdf copy; provided that original copies are delivered
promptly thereafter.

 

83

--------------------------------------------------------------------------------


 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct.  All telephonic notices
to the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

(d)           Notice to other Loan Parties.  The Borrower agrees that notices to
be given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this
Section 11.02 with the same effect as if given to such other Loan Party in
accordance with the terms hereunder or thereunder.

 

(e)           Communications.  The Borrower hereby agrees that it will provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to the Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new Borrowing or other Extension of Credit, (ii) relates to the payment of
any principal or other amount due under this Agreement or the termination or
reduction of the Revolving Credit Commitments prior to the scheduled date
therefor, (iii) provides notice of any Default or Event of Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other Extension
of Credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
an electronic mail address specified by the Administrative Agent to the
Borrower.  In addition, the Borrower agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.  The
Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”).

 

(f)            Use of the Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE

 

84

--------------------------------------------------------------------------------


 

EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(g)           Delivery and Notice of Communications. The Administrative Agent
agrees that the receipt of the Communications by the Administrative Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents. 
Each Lender  agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.  Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

(h)           Acknowledgment.  EACH LENDER ACKNOWLEDGES THAT UNITED STATES
FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH MATERIAL, NON-PUBLIC
INFORMATION ABOUT AN ISSUER FROM PURCHASING OR SELLING SECURITIES OF SUCH ISSUER
OR, SUBJECT TO CERTAIN LIMITED EXCEPTIONS, FROM COMMUNICATING SUCH INFORMATION
TO ANY OTHER PERSON.  EACH LENDER AGREES TO COMPLY WITH APPLICABLE LAW AND ITS
RESPECTIVE CONTRACTUAL OBLIGATIONS WITH RESPECT TO CONFIDENTIAL AND MATERIAL
NON-PUBLIC INFORMATION OF THE PARENT AND ITS SUBISIDIARIES.

 

Section 11.03                 No Waiver; Cumulative Remedies.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

Section 11.04                 Attorney Costs and Expenses.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Faegre & Benson LLP and other local and foreign counsel in each relevant
jurisdiction, and (b) to pay or reimburse the Administrative Agent and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all costs and expenses incurred
in connection with any workout or restructuring in respect of the Loans, all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including (i) prior to the
occurrence and continuance of an Event of Default, one counsel to the
Administrative Agent and the Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel to the affected parties) and (ii) after an Event of Default
has occurred and is continuing, all Attorney Costs of counsel to the Agents and
the Lenders.  The foregoing costs and expenses shall include all reasonable
search, filing, recording and title insurance charges and fees related thereto,
and other reasonable and

 

85

--------------------------------------------------------------------------------


 

documented out-of-pocket expenses incurred by any Agent.  The agreements in this
Section 11.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 11.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

Section 11.05                 Indemnification by the Borrower.  Whether or not
the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
taxes, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including (a) prior to the occurrence and
continuance of an Event of Default, one counsel to the Administrative Agent and
the Lenders (and one local counsel in each applicable jurisdiction and, in the
event of any actual conflict of interest, one additional counsel to the affected
parties) and (b) after an Event of Default has occurred and is continuing, all
Attorney Costs of counsel to the Agents and the Lenders) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Revolving Credit Commitment or Loan
or the use or proposed use of the proceeds therefrom, or (iii) any actual or
alleged presence or release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related to the Borrower,
any Subsidiary or any other Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee and whether brought
by an Indemnified Party, a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnified Party is a party thereto
and whether or not any of the transactions contemplated hereby are consummated;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction.  No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document.  All amounts due under this
Section 11.05 shall be paid within ten (10) Business Days after demand
therefor.  The agreements in this Section 11.05 shall survive the resignation of
any Agent or the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

Section 11.06                 Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to any Agent or any Lender, or
any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently

 

86

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate.

 

Section 11.07                 Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the requirements of Section 11.07(b), (ii) by way of
participation in accordance with the provisions of Section 11.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.07(f) or (h) (as the case may be), (iv) to an SPC in accordance
with the provisions of Section 11.07(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees and Gates Capital)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           (i)            Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment or
Revolving Credit Loans, the amount of the Revolving Credit Commitment or
Revolving Credit Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consents,
provided, that, (1) no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

 

87

--------------------------------------------------------------------------------


 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);

 

(D)          notwithstanding anything to the contrary set forth in this 
Section 11.07, no Loan Party shall be an Assignee hereunder;

 

(E)           if the assigning Lender is Gates Capital or an Affiliate or
Approved Fund of Gates Capital and is proposing to make the assignment to a
Person other than Gates Capital or an Affiliate or Approved Fund of Gates
Capital, such Lender shall have first offered to Whitebox the exclusive right to
accept such assignment for a period of two Business Days, it being acknowledged
and understood that if Whitebox does not elect to purchase the rights and
obligations being offered by such Lender, such Lender may within 90 days
thereafter sell and assign such rights to any Eligible Assignee on terms no less
favorable to such Lender than the terms offered to Whitebox; and

 

(F)           if the assigning Lender is Whitebox or an Affiliate or Approved
Fund of Whitebox and is proposing to make the assignment to a Person other than
Whitebox or an Affiliate or Approved Fund of Whitebox, such Lender shall have
first offered to Gates Capital the exclusive right to accept such assignment for
a period of two Business Days, it being acknowledged and understood that if
Gates Capital does not elect to purchase the rights and obligations being
offered by such Lender, such Lender may within 90 days thereafter sell and
assign such rights to any Eligible Assignee on terms no less favorable to such
Lender than the terms offered to Gates Capital.

 

(iii)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 11.07(c) and receipt by the Administrative Agent from
the parties to each assignment of a processing and recordation fee of $3,500,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be party to this Agreement as a Lender
with respect to the interest assigned and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement in addition to any rights and obligations otherwise
held by such assignee as a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 11.04 and 11.05).  Upon request, and the surrender by the assigning Lender
of its Note (if any), the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
clause (b) shall not be an effective assignment hereunder.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders

 

88

--------------------------------------------------------------------------------


 

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided, that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 11.01(a), (b) or
(c) that directly affects such Participant.  Subject to Section 11.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 3.01(e) and
Section 3.01(f)) and 3.04 (through the applicable Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.07(b).  To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 11.09 as though it were a
Lender; provided, that, such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Any Lender that sells participations shall maintain a
register meeting the requirements of Treasury Regulation Section 5f.103-1(c) (or
any successor regulation), on which it enters the name and the address of each
Participant and the principal amounts of each Participant’s participation
interest in the Revolving Credit Commitments and/or Loans (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation interest as the owner thereof for all purposes
notwithstanding any notice to the contrary.  In maintaining the Participant
Register, such Lender shall be acting as the agent of the Borrower solely for
purposes of Treasury Regulation Section 5f.103-1(c) and undertakes no other
duty, responsibility or obligation to the Borrower (including, without
limitation, in no event shall such Lender be considered a fiduciary of the
Borrower for any purpose).  In addition to maintaining the Participant Register,
such Lender shall, upon request, show the Participant Register to the Borrower.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that, no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to

 

89

--------------------------------------------------------------------------------


 

provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01 or 3.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

 

(h)           Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided, that, unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this Section 11.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

Section 11.08                 Confidentiality.  Each of the Agents and the
Lenders agrees to maintain the confidentiality of the Information and to not use
or disclose such information, except that Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ directors, officers, employees,
trustees, investment advisors and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority or examiner regulating any Agent or Lender; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) to any
pledgee referred to in Section 11.07(f) or Section 11.07(h), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (f) with the written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 11.08 by the disclosing party; (h) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (i) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder.  In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Revolving Credit

 

90

--------------------------------------------------------------------------------


 

Commitments, and the Credit Extensions.  For the purposes of this Section 11.08,
“Information” means all information received from any Loan Party or its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Parent, the Borrower or any of
their Subsidiaries or their business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 11.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.

 

Section 11.09                 Setoff.  In addition to any rights and remedies of
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and its Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender, as the case may be; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of the Administrative Agent and each Lender
under this Section 11.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent or such Lender may have.

 

Section 11.10                 Counterparts.  This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery by facsimile transmission or electronic transmission of a
.pdf copy of an executed counterpart of a signature page to this Agreement and
each other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document; provided, that,
original signatures shall be promptly delivered thereafter, it being understood
that that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or electronic
transmission.

 

Section 11.11                 Integration.  This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided, that, the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. 
Notwithstanding the foregoing, the Commitment Letter, solely as it relates to
the right of first refusal contained therein with respect to Third Party
Financings (as defined therein), shall not be superseded by this Agreement and
shall remain in full force and effect after the Effective Date, and a breach by
any Loan Party of its obligations under such right of first refusal shall
constitute an Event of Default under this Agreement.

 

Section 11.12                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and

 

91

--------------------------------------------------------------------------------


 

delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

Section 11.13                 Severability.  If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 11.14                 GOVERNING LAW.

 

(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT, WITH
RESPECT TO ANY OTHER LOAN DOCUMENT, AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE PARENT, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE PARENT, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

Section 11.15                 WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.15 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

Section 11.16                 Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower, the Parent, the
Administrative Agent and each Initial

 

92

--------------------------------------------------------------------------------


 

Lender and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Parent, each Agent and each Lender and their respective successors
and assigns, except that neither the Borrower nor the Parent shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 

Section 11.17            Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent would purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

Section 11.18            Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents or the Secured Hedge Agreements (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent.  The provisions of this Section 11.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 11.19            USA PATRIOT Act.  Each Lender that is subject thereto
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA PATRIOT Act.  The Borrower agrees to
provide, and to cause each other Loan Party to provide, such information
promptly upon request

 

[Signature Pages Follow]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GEOKINETICS HOLDINGS USA, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

GEOKINETICS INC.,

 

as Parent

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WHITEBOX ADVISORS LLC,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name: Mark Strefling

 

 

Title: Chief Legal Officer

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WB SEISMIC, LTD., as a Lender

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name: Mark Strefling

 

 

Title: Director

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ECF VALUE FUND, L.P., as Lender

 

 

 

 

By:

Gates Capital Partners, L.P.

 

Its:

General Partner

 

By:

Gates Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

 

 

 

 

 

 

ECF VALUE FUND II, L.P., as Lender

 

 

 

 

By:

Gates Capital Partners, L.P.

 

Its:

General Partner

 

By:

Gates Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

 

 

 

 

 

 

ECF VALUE FUND INTERNATIONAL, LTD., as Lender

 

 

 

 

By:

Gates Capital Management, Inc.

 

Its:

Investment Advisor

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gates

 

 

Name: Jeffrey L. Gates

 

 

Title: President

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------